


EXECUTION VERSION






CUSIP Number: 4581LDAA1












THIRD AMENDED AND RESTATED LOAN AGREEMENT


Dated as of May 21, 2010


Among


INTEGRAMED AMERICA, INC.,
as Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer


And


THE LENDERS PARTY HERETO































HF 5480670v.16 #06404/0135
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Section
                                         Page



ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
2
1.01.
Defined Terms
2
1.02.
Other Interpretive Provisions
36
1.03.
Accounting Terms.
37
1.04.
Rounding
37
1.05.
Times of Day
37
1.06.
Letter of Credit Amounts
37
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
37
2.01.
The Loans.
37
2.02.
Borrowings, Conversions and Continuations of Loans.
38
2.03.
Letters of Credit.
39
2.04.
Swing Line Loans.
47
2.05.
Prepayments.
49
2.06.
Termination or Reduction of Commitments.
50
2.07.
Repayment of Loans.
51
2.08.
Interest.
52
2.09.
Fees
52
2.10.
Computation of Interest and Fees; and  Retroactive Adjustments of Applicable
Rate.
53
2.11.
Evidence of Debt.
53
2.12.
Payments Generally; Withdrawals; Administrative Agent’s Clawback.
54
2.13.
Sharing of Payments
56
2.14.
Reserves
56
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
57
3.01.
Taxes.
57
3.02.
Illegality
60
3.03.
Inability to Determine Rates
60
3.04.
Increased Costs.
60
3.05.
Compensation for Losses
62
3.06.
Mitigation Obligations
62
3.07.
Replacement of Lenders Under Certain Circumstances.
62
3.08.
Survival
63
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
63
4.01.
Conditions To Initial Credit Extension
63
4.02.
Conditions to all Credit Extensions
69
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
69
5.01.
Existence, Qualification and Power
69
5.02.
Authorization; No Contravention; No Legal Bar.
69

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
5.03.
Governmental Authorization; Other Consents
70
5.04.
Binding Effect
70
5.05.
Financial Statements; No Material Adverse Effect; No Internal Control Event.
70
5.06.
Litigation
71
5.07.
No Default
71
5.08.
Ownership of Property; Liens.
71
5.09.
Environmental Compliance.
71
5.10.
Insurance
72
5.11.
Taxes
73
5.12.
ERISA Compliance.
73
5.13.
Subsidiaries; Equity Interests.
73
5.14.
Margin Regulations; Investment Company Act.
74
5.15.
Disclosure
74
5.16.
Compliance with Laws
74
5.17.
Solvency
74
5.18.
Intellectual Property; Licenses, Etc
74
5.19.
Rights in Collateral; Priority of Liens.
75
5.20.
Perfection Certificate Information
75
5.21.
Accuracy of Borrowing Base
75
5.22.
Labor Matters
75
5.23.
Existing Management Agreements
75
5.24.
Patriot Act
76
ARTICLE VI.
AFFIRMATIVE COVENANTS
76
6.01.
Financial Statements
76
6.02.
Certificates; Other Information
77
6.03.
Notices
79
6.04.
Payment of Obligations
79
6.05.
Preservation of Existence, Etc.
80
6.06.
Maintenance of Properties
80
6.07.
Maintenance of Insurance
80
6.08.
Compliance with Laws
80
6.09.
Books and Records
80
6.10.
Inspection Rights
80
6.11.
Use of Proceeds
81
6.12.
Financial Covenants.
81
6.13.
Covenant to Guarantee Obligations and Give Security
81
6.14.
Security Interests; Information Regarding Collateral.
82
6.15.
Further Assurances
83
6.16.
Compliance with Environmental Laws
83
6.17.
Compliance with Material Contractual Obligations
84
6.18.
Management Agreements.
84
6.19.
Maintain Operating Accounts
84
ARTICLE VII.
NEGATIVE COVENANTS
84
7.01.
Liens
84
7.02.
Investments
86
7.03.
Indebtedness
87
7.04.
Fundamental Changes
87

 
 
 
ii

--------------------------------------------------------------------------------

 
 
7.05.
Dispositions
88
7.06.
Restricted Payments
89
7.07.
Change in Nature of Business
89
7.08.
Transactions with Affiliates
89
7.09.
Sales of Receivables
89
7.10.
Sale and Leaseback Transactions
90
7.11.
Limitation of Issuance of Equity Interests
90
7.12.
Limitation on Creation of Subsidiaries
90
7.13.
Prepayments, Etc. of Indebtedness
90
7.14.
Burdensome Agreements
90
7.15.
Accounting Changes; Fiscal Year
90
7.16.
Use of Proceeds
90
7.17.
Amendments of Organization Documents
90
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
91
8.01.
Events of Default
91
8.02.
Remedies Upon Event of Default
93
8.03.
Application of Funds
93
ARTICLE IX.
ADMINISTRATIVE AGENT
94
9.01.
Appointment and Authorization of Administrative Agent.
94
9.02.
Rights as a Lender
95
9.03.
Exculpatory Provisions
95
9.04.
Reliance by Administrative Agent
96
9.05.
Delegation of Duties
96
9.06.
Resignation of Administrative Agent
97
9.07.
Non-Reliance on Administrative Agent and Other Lenders
97
9.08.
Indemnification
98
9.09.
No Other Duties, Etc
98
9.10.
Administrative Agent May File Proofs of Claim
98
9.11.
Guaranty Matters
99
9.12.
Collateral Matters.
99
9.13.
Secured Cash Management Agreements and Secured Hedge Agreements
101
9.14.
Appointment of Supplemental Administrative Agents.
101
ARTICLE X.
MISCELLANEOUS
102
10.01.
Amendments, Etc
102
10.02.
Notices; Effectiveness; Electronic Communications.
104
10.03.
No Waiver; Cumulative Remedies: Enforcement.
106
10.04.
Expenses; Indemnity; Damage Waiver.
106
10.05.
Payments Set Aside
108
10.06.
Successors and Assigns.
108
10.07.
Treatment of Certain Information; Confidentiality
112
10.08.
Right of Setoff
112
10.09.
Interest Rate Limitation
113
10.10.
Counterparts; Integration; Effectiveness
113
10.11.
Survival of Representations and Warranties
113
10.12.
Severability
113

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
10.13.
Governing Law; Jurisdiction; Etc.
113
10.14.
Waiver of Jury Trial
114
10.15.
Independence of Covenants.
114
10.16.
No Advisory or Fiduciary Responsibility
115
10.17.
Electronic Execution of Assignments and Certain Other Documents
115
10.18.
USA PATRIOT Act Notice
115
10.19.
Effect of this Agreement on the Original Loan Agreement and the other Original
Loan Documents.
115



SCHEDULES
 
1.01(A)
Existing Letters of Credit

1.01(B)
Guarantors

2.01
Revolving Commitments

4.01(a)(iv)
Certain Collateral Documents

4.01(a)(v)
Initial Practice Groups

5.05(e)
Internal Control Events

5.13
Subsidiaries and Equity Interests

5.23
Existing Management Agreements

7.01
Existing Liens

7.02
Existing Investments

7.03
Existing Indebtedness

10.02
Administrative Agent’s Office, Certain Addresses for Notices

10.19(b)(i)(A)
Original Initial Term Loans

10.19(b)(i)(B)
Original Revolving Commitment and Original Revolving Loans

10.19(c)
Outstanding Amount as of the Amendment Effective Date





EXHIBITS
 
 
Form of

 
A
Committed Loan Notice

 
B
Swing Line Loan Notice

 
C
Revolving Note

 
D
Term Note

 
E
Swing Line Note

 
F
Borrowing Base Certificate

 
G
Compliance Certificate

 
H
Assignment and Assumption

 
I
Opinion of Dorsey & Whitney LLP, counsel to the Loan Parties

 
J
Opinion of In-House Counsel to the Loan Parties


 
HF 5480670v.16 #06404/0135
 
iv

--------------------------------------------------------------------------------

 



 
K
Limited Grantor Security Agreement

 
L
FPI Guaranty Agreement

 
M
MPI Guaranty Agreement

 
N
RPI Guaranty Agreement

 
O
VCA Guaranty Agreement

 
P
Borrower Pledge Agreement

 
Q
VCA Pledge Agreement

 
R
Borrower Security Agreement

 
S
FPI Security Agreement

 
T
MPI Security Agreement

 
U
RPI Security Agreement

 
V
VCA Security Agreement

 
W
Borrower Copyright Agreement

 
X
Borrower Trademark Agreement

 
Y
VCA Trademark Agreement




 
HF 5480670v.16 #06404/0135
 
v

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED LOAN AGREEMENT
 
This THIRD AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is entered
into as of May 21, 2010, among INTEGRAMED AMERICA, INC., a Delaware corporation
(“Borrower”), each lender from time to time party hereto (collectively,
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
 
PRELIMINARY STATEMENT:
 
A.           The Borrower and Bank of America, N.A. (the “Original Lender”)
entered into the Second Amended and Restated Loan Agreement, dated as of August
8, 2007 (the “Original Loan Agreement”).
 
B.           On the Amendment Effective Date (as defined below) (but before
giving immediate effect to this Agreement), (a) the New Term Loan (as defined in
the Original Loan Agreement) in the principal amount of $16,071,428.60 (the
“Original Term Loan Amount”) is outstanding under the Original Loan Agreement
(the “Original Term Loan”) and (b) the Revolving Credit Loans (as defined in the
Original Loan Agreement) in an aggregate principal amount of $7,500,000.00 are
outstanding under the Original Loan Agreement (the “Original Revolving Loans”).
 
C.           The Obligations (as defined in the Original Loan Agreement) (the
“Original Obligations”) of the Loan Parties (as defined in the Original Loan
Agreement) under the Loan Documents (as defined in the Original Loan Agreement)
(the “Original Loan Documents”) are secured by certain collateral and are
guaranteed or supported or otherwise benefited by the Original Loan Documents.
 
D.           The Borrower has requested that (i) the “Revolving Commitment” (as
defined in the Original Loan Agreement) (the “Original Revolving Commitment”) be
increased to $35.0 million, (ii) the Maturity Date (as defined in the Original
Loan Agreement) be extended to the third anniversary of the Amendment Effective
Date and (iii) additional lenders become parties to the Original Loan Agreement
and provide a portion of the Revolving Commitment (as defined below) and hold a
portion of the Original Revolving Loans and the Original Term Loan.
 
E.           The parties hereto wish to amend and restate the Original Loan
Agreement in its entirety in order to (i) provide for an increase in the amount
of the Original Revolving Commitment, (ii) extend the Maturity Date, (iii)
convert the Original Loan Agreement into a multi-lender loan agreement so as to
allow for additional lenders to become lenders party thereto, (iv) provide for
the appointment of a Person to act as administrative agent for all the Lenders,
and (v) amend provisions of the Original Loan Agreement.
 
F.           Reference is made to Section 10.19 below.
 
G.           The Lenders, the L/C Issuer, and Administrative Agent are willing
to amend and restate the Original Loan Agreement in its entirety and the Lenders
are willing to continue and extend credit to the Borrower, and the L/C Issuer is
willing to issue Letters of Credit for the account of the Borrower and its
Subsidiaries, and the Borrower is willing to amend and restate the Original Loan
Agreement in its entirety, in each case on the terms and subject to the
conditions set forth herein.
 
NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Original Loan Agreement is hereby amended
and restated to read in its entirety as follows and, accordingly, the parties
hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01. Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Account Debtor” means the Person who is obligated on or under an Account.
 
“Accounts” means all “accounts” (as such term is defined in Article 9 of the
UCC).
 
“Acquisition” means, with respect to any Person,  the acquisition by purchase or
otherwise (a) of the business or assets of or Equity Interest of another Person
(other than any Wholly-Owned Subsidiary of Borrower in existence as of the date
hereof) and/or (b) of the right to manage and/or service certain aspects of the
business of a Practice Group, whether pursuant to a Management Agreement or
otherwise.
 
“Acquisition Cost” means with respect to any Permitted Acquisition, the sum of
(i) all cash consideration paid or agreed to be paid by the acquiror to make
such Acquisition (inclusive of payments by such person of the seller’s
professional fees and expenses and other out-of-pocket expenses in connection
therewith), plus (ii) the fair market value of all non-cash consideration paid
by such Person in connection therewith, plus (iii) an amount equal to the
principal or stated amount of all liabilities assumed or incurred by such Person
in connection therewith, plus (iv) any optional or mandatory capital
contributions made to such entity by such Person.  The principal or stated
amount of any liability assumed or incurred by an acquiror in connection with an
Acquisition which is a contingent liability shall be an amount equal to the
stated amount of such liability or, if the same is not stated, the maximum
reasonably anticipated amount payable by such person in respect thereof as
determined by such person in good faith.
 
“Acquisition Cost Aggregate Threshold Amount” means, with respect to all
Acquisitions consummated at any time during the period set forth in the table
below, the amount set forth below opposite such period:
 
Period
Amount
   
From and including August 1, 2009 through and including July 31, 2010
$15,000,000
From and including August 1, 2010 through and including July 31, 2011
$15,000,000
From and including August 1, 2011 through and including July 31, 2012
$15,000,000
From and including August 1, 2012 and thereafter
$15,000,000

 
“Acquisition Cost Individual Threshold Amount” means, with respect to any
Acquisition consummated at any time during the period set forth in the table
below, the amount set forth below opposite such period:
 
Period
Amount
   
From and including August 1, 2009 through and including July 31, 2010
$5,500,000
From and including August 1, 2010 through and including July 31, 2011
$6,000,000
From and including August 1, 2011 through and including July 31, 2012
$6,000,000
From and including August 1, 2012 and thereafter
$6,000,000



 
 
 
2

--------------------------------------------------------------------------------

 
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent Fee Letter” means the letter agreement, dated December 1,
2009, from Bank of America and addressed to, and accepted and agreed to by,
Borrower, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.
 
“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Agent may from time to time notify Borrower and Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agent-Related Persons” means Administrative Agent and its Affiliates and their
respective officers, directors, employees, agents, attorneys-in-fact, advisors
and controlling persons.
 
“Aggregate Credit Exposure” means, with respect to any Lender at any time, an
amount equal to the sum of (i) the aggregate then Outstanding Amount of such
Lender’s Term Loans plus (ii) the amount of such Lender’s Revolving Commitment
then in effect or, if the Aggregate Revolving Commitments have been terminated
or expired, the amount of such Lender’s Revolving Lender Exposure then
outstanding.
 
“Aggregate Credit Exposure Percentage” means, with respect to any Lender at any
time, the ratio (expressed as a percentage (carried out to the ninth decimal
place)) of such Lender’s Aggregate Credit Exposure at such time to the Aggregate
Credit Exposure of all Lenders at such time.
 
“Aggregate Revolving Commitments” means the Revolving Commitments of all
Revolving Lenders.
 
“Agreement” means this Third Amended and Restated Loan Agreement, as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time.
 
“Amendment Effective Date” means May 21, 2010.
 
“Applicable Percentage” means:
 
(a)           with respect to all payments, computations and other matters
relating to the  Term  Facility, with respect to any Term  Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term Facility
represented by the Outstanding Amount of such Term Lender’s Term Loans at such
time;
 
(b)           with respect to all payments, computations and other matters
relating to the Revolving Facility, or any Letters of Credit issued or
participations therein purchases by any Revolving Lender or any participations
in any Swing Line Loans purchased by any Revolving Lender, with respect to any
Revolving Lender at any time, the Applicable Revolving Percentage of such
Revolving Lender; and
 
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           with respect to all other matters as to a particular Lender
(including the obligations arising under Section 10.04(c)), the Aggregate Credit
Exposure Percentage of such Lender.
 
“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time.  If the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or, if the Aggregate
Revolving Commitments have expired, then the Applicable Percentage of each
Revolving Lender shall be determined based on the Applicable Revolving
Percentage of such Revolving Lender immediately prior to such expiration or
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.  The initial Applicable Revolving Percentage of each
Revolving Lender is set forth opposite the name of such Revolving Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
 
“Applicable Rate”  means, from time to time, the following percentages per annum
set forth in the applicable grid below, based upon the Consolidated Leverage
Ratio as set forth in the most recent Compliance Certificate received by
Administrative Agent pursuant to Section 6.02(b):
 
(a) For Term Loans:
 
Pricing Level
Consolidated Leverage Ratio
Applicable Rate
for
Eurodollar Rate Loans
Applicable Rate
for
Base Rate Loans
Pricing Level I
Greater than or equal to 2.25 to 1.00
4.00%
1.75%
Pricing Level II
Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00
3.75%
1.50%
Pricing Level III
Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00
3.50%
1.50%
Pricing Level IV
Less than 1.25 to 1.00
3.25%
1.25%



(b) For Revolving Loans:
 
Pricing Level
Consolidated Leverage Ratio
Applicable Rate
for
Eurodollar Rate Loans
Applicable Rate
for
Base Rate Loans
Pricing Level I
Greater than or equal to 2.25 to 1.00
3.50%
1.50%
Pricing Level II
Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00
3.25%
1.50%
Pricing Level III
Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00
3.00%
1.25%
Pricing Level IV
Less than 1.25 to 1.00
2.75%
1.25%



 
 
 
4

--------------------------------------------------------------------------------

 
 
(c) For Revolving Commitment Fees and L/C Fees.
 


Pricing Level
Consolidated Leverage Ratio
Applicable Rate
For
Revolving Commitment Fees
Applicable Rate
for
L/C Fees
Pricing Level I
Greater than or equal to 2.25 to 1.00
0.75%
3.50%
Pricing Level II
Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00
0.50%
3.25%
Pricing Level III
Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00
0.50%
3.00%
Pricing Level IV
Less than 1.25 to 1.00
0.25%
2.75%



The following shall apply for purposes of this definition:
 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the date that is the
fifth Business Days after the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then (i) Pricing
Level I, in the case of Term Loans, (ii) Pricing Level I, in the case of
Revolving Loans, (iii) Pricing Level I, in the case of Revolving Commitment
Fees, and (iv) Pricing Level I, in the case of L/C Fees, in each case shall
apply as of the fifth Business Day following the date such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).
 
The Applicable Rate in effect from the Amendment Effective Date through and
including the day immediately preceding the Business Day on which the Applicable
Rate is to become effective with respect to the Compliance Certificate that is
required to be delivered pursuant to Section 6.02(b) for Borrower’s fiscal
quarter ending June 30, 2010, shall be determined based upon (i) in the case of
Term Loans, Pricing Level III, (ii) in the case of Revolving Loans, Pricing
Level III, (iii) in the case of Revolving Commitment Fees, Pricing Level III,
and (iv) in the case of L/C Fees, Pricing Level III and (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).
 
Notwithstanding the foregoing, at all times while an Event of Default shall have
occurred and be continuing, (i) Pricing Level I, in the case of Term Loans, (ii)
Pricing Level I, in the case of Revolving Loans, (iii) Pricing Level I, in the
case of Revolving Commitment Fees, and (iv) Pricing Level I, in the case of L/C
Fees, in each case shall apply as of the first Business Day after such Event of
Default shall have occurred, and shall continue to so apply to but excluding the
date on which such Event of Default is cured or waived (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).
 
Notwithstanding anything to the contrary contained in this definition, the
determination of Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
 
5

--------------------------------------------------------------------------------

 
“Appropriate Lender” means, at any time, (a) with respect to the Term  Facility,
the Lenders that hold Term Loans, at such time, (b) with respect to the
Revolving Facility, the Lenders that have Revolving Commitments with respect to
such Revolving Facility or hold Revolving Loans, at such time, (c) with respect
to the L/C Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have
been issued pursuant to Section 2.03(a), the Revolving Lenders and (d) with
respect to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Lenders.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by Agent, in substantially the form
of Exhibit H or any other form approved by Administrative Agent.
 
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2009, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.”  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
 
“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate.
 
“Base Rate Revolving Loan” means a Revolving Loan that bears interest based on
the Base Rate.
 
“Blocked Person Annex” has the meaning specified in Section 5.24.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Copyright Agreement” has the meaning specified in Schedule
4.01(a)(iv).
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrower Payment Account” has the meaning specified in Section 2.12(a)(ii).
 
“Borrower Pledge Agreement” has the meaning specified in Schedule 4.01(a)(iv).
 
“Borrower Security Agreement” has the meaning specified in Schedule 4.01(a)(iv).
 
“Borrower Trademark Agreement” has the meaning specified in Schedule
4.01(a)(iv).
 
“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Borrowing Base” means, at any time, an amount equal to (a) (i) the aggregate
Dollar amount of all Eligible Accounts Receivable at such time, minus (ii) the
aggregate amount of reserves, if any, established by Administrative Agent
pursuant to Section 2.14 at such time, minus (iii) the aggregate Insurance
Contractual Allowance Amounts in respect of all Eligible Accounts Receivable,
multiplied by (b) 75%.
 
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of Borrower, in substantially the
form of Exhibit F or another form which is acceptable to Administrative Agent in
its sole discretion.
 
 “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
 
“Capital Expenditures” means, with respect to any Person, for any period,
without duplication, all capital expenditures of such Person for such period, as
determined in accordance with GAAP.
 
“Capitalized Lease” means any lease the obligations to pay rent or other amounts
under which constitute Capitalized Lease Obligations.
 
 “Capitalized Lease Obligations” means, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be capitalized under GAAP and, for purposes of this Agreement, the
amount of such obligations shall be the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.
 
“Cash Collateral” has the meaning specified in Section 2.03(g).
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
 
 
7

--------------------------------------------------------------------------------

 
 
“Cash Equivalents” means, as to any Person, any of the following: (a) securities
with maturities of one year or less from the date of acquisition issued or fully
guaranteed or insured by the United States Government or any agency thereof; (b)
certificates of deposit or eurodollar time deposits with maturities of one year
or less from the date of acquisition and overnight bank deposits of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000; (c) repurchase obligations of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term not
more than seven days with respect to securities issued or fully guaranteed or
insured by the United States Government; (d) commercial paper of a domestic
issuer rated at least A-1 or the equivalent thereof by S&P or P-1 or the
equivalent thereof by Moody’s and in either case maturing within one year from
the date of acquisition; (e) securities with maturities of one year or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the requirements of clause (b) of this definition;
and (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearing house transfers of funds and other
cash management arrangements.
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
“Cash Management Obligations” means all obligations (including overdrafts and
related liabilities) owed by any Loan Party to any Cash Management Bank under
each Secured Cash Management Agreement.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the US Environmental Protection
Agency.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
 
 
8

--------------------------------------------------------------------------------

 
“Change of Control” means, with respect to Borrower, an event or series of
events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause such person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 40% or more of the equity securities of Borrower entitled to vote
for members of the board of directors (or other equivalent governing body) of
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or
 
 (b)           during any period of 12 consecutive months, a majority of the
members of the board of directors (or other equivalent governing body) of
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors) (or other equivalent governing body); or
 
(c)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Borrower, or control over the
equity securities of Borrower entitled to vote for members of the board of
directors (or other equivalent governing body) of Borrower on a fully-diluted
basis (and taking into account all such securities that such Person or Persons
have the right to acquire pursuant to any option right) representing 40% or more
of the combined voting power of such securities.
 
“Class” means (a) when used with respect to Lenders, refers to whether such
Lenders are Revolving Lenders or Term Lenders, (b) when used with respect to
Revolving Commitments, refers to Revolving Commitments and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Loans or Term Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means, collectively, (a) all of the “Collateral” and “Pledged
Collateral” referred to in the Collateral Documents, (b) all of the “Guarantor
Collateral” referred to in the Guaranty Agreements, and (c) any and all other
property and rights, title and interests in or to property of Borrower and each
of the other Loan Parties, whether real or personal, tangible or intangible, in
which a Lien is granted or purported to be granted in favor of Administrative
Agent pursuant to the Collateral Documents.
 
“Collateral Documents” means, collectively, (a) the Security Agreements, (b) the
Pledge Agreements, (c) the Guaranty Agreements, (d) the Intellectual Property
Security Agreements, (e) each Perfection Certificate, and (f) and each other
security agreement or pledge agreement delivered in accordance with applicable
local or foreign law to grant a valid, perfected security interest in any
property as collateral for the Secured Obligations, and all UCC financing
statements, control agreements and other instruments of perfection required by
this Agreement, the Security Agreements, the Pledge Agreements, the Guaranty
Agreements, the Intellectual Property Security Agreements or any other security
agreement or pledge agreement to be filed with respect to the security interests
in property created pursuant to any of the Security Agreements, the Pledge
Agreements, the Guaranty Agreements, the Intellectual Property Security
Agreements and any other document or instrument utilized to pledge or grant or
purport to pledge or grant a security interest or lien on any property as
collateral for the Obligations.
 
 
 
9

--------------------------------------------------------------------------------

 
 
“Committed Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.
 
“Consolidated Debt” means, at any date of determination, the aggregate amount of
all Indebtedness of Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
 
“Consolidated Debt Service” means, at any date of determination, the sum of (a)
Consolidated Interest Expense for the Test Period in respect of such date and
(b) all scheduled payments of principal on Consolidated Debt required to be made
during the Test Period in respect of such date, including payments made on
account of Capitalized Leases.
 
“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) Consolidated Interest Expense for such period,
plus (c) depreciation, amortization and other non-cash charges for such period,
plus (d) the provision for Federal, state and local income taxes for such
period, minus (e) gains from discontinued operations and extraordinary items,
together with any related provision for taxes on any such gain, recorded or
recognized by Borrower or any of its Subsidiaries for such period, plus (f)
losses from discontinued operations and extraordinary items, together with any
related provision for the tax effect of any such losses, recorded or recognized
by Borrower or any of its Subsidiaries for such period, in each case, with
respect to clauses (a) through and including (f) above, of Borrower and its
Subsidiaries on a consolidated basis for such period, computed in accordance
with GAAP. 
 
Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
any Permitted Acquisition and Dispositions (other than Dispositions in the
ordinary course of business) consummated at any time on or after the first day
of the Test Period and prior to the date of determination as if each such
Permitted Acquisition had been effected on the first day of such period and as
if each such Disposition had been consummated on the day prior to the first day
of such period. Consolidated EBITDA shall be further calculated in accordance
with Section 6.12(e).
 
“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense of Borrower and its Subsidiaries for such period determined on
a consolidated basis in accordance with GAAP.
 
“Consolidated Leverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated Debt as of such date to (b) Consolidated EBITDA for the Test
Period in respect of such date. Consolidated Leverage Ratio shall be further
calculated in accordance with Section 6.12(e).
 
“Consolidated Limited Grantor” means any Consolidated Practice Group that is a
Limited Grantor.
 
“Consolidated Net Income” means, with respect to Borrower and its Subsidiaries
on a consolidated basis for any period, the net income (or loss) of Borrower and
its Subsidiaries for such period, all as determined in accordance with GAAP. 
 
“Consolidated Practice Group” means any Practice Group whose financial results
are consolidated with the financial results of Borrower pursuant to GAAP
Codification of Accounting Standards, ASC 810.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
 
10

--------------------------------------------------------------------------------

 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension and (c) the continuation of the Original Initial Term Loans as
Term Loans hereunder pursuant to Section 2.01(a).
 
“Credit Parties” means, collectively, each Loan Party and each Limited Grantor.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, any state thereof or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than L/C
Fees an interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate,
if any, applicable to Base Rate Loans plus (iii) 4.0% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 4.0% per annum, and (b) when used with
respect to L/C Fees, a rate equal to the Applicable Rate plus 4.0% per annum.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, (c) has defaulted in fulfilling its funding obligations (as a
lender, agent or letter of credit or bank guarantee issuer) under one or more
other syndicated credit facilities, unless the subject of a good faith dispute,
or (d) has admitted in writing that it is insolvent or such Lender becomes
subject to a Lender-Related Distress Event.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Distressed Person” has the meaning specified in the definition “Lender-Related
Distress Event”.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Eligible Accounts Receivable” means, at any time, the Specified Accounts which
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans, Swing Line Loans and the issuance of
Letters of Credit hereunder.  Without limiting Administrative Agent’s discretion
provided herein, Eligible Accounts Receivable shall not include any Specified
Account:
 
 
11

--------------------------------------------------------------------------------

 


(a) which is not subject to a first priority perfected security interest in
favor of Administrative Agent;
 
(b) which is subject to any Lien (other than (i) a Lien in favor of
Administrative Agent and (ii) in the case of Purchased Accounts, a Lien on such
Purchased Accounts in favor of the applicable Loan Party; provided such Lien
referred to in this clause (ii) has been assigned to Administrative Agent);
 
(c) which is unpaid more than 120 days after the date of the original invoice
therefor;
 
(d) with respect to which any covenant, representation or warranty contained in
this Agreement or in any Collateral Document has been breached or is not true;
 
(e) which arises from a sale of goods which are placed on consignment, or
subject to guaranteed sale, bill-and-hold, sale-and-return, sale on approval,
repurchase or return, cash-on-delivery, or other terms by reason of which the
payment of the Account Debtor thereof may be conditional;
 
(f) which arises from invoices for deposits, and rebills of amounts previously
credited to the extent of credits issued more than fifteen (15) days prior to
such rebill;
 
(g) which (A) does not arise from the sale of goods or performance of services
in the ordinary course of business, (B) is not evidenced by an invoice or other
documentation satisfactory to Administrative Agent which has been sent to the
Account Debtor, (C) is contingent upon any Credit Party’s completion of any
further performance, or (D) relates to payments of interest;
 
(h) for which the goods giving rise to such Specified Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Specified Account have not been performed by the applicable Credit Party or if
such Specified Account was invoiced more than once;
 
(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
 
(j) which is owed by an Account Debtor which (A) does not maintain its chief
executive office in the United States or (B) is not organized under applicable
Law of the United States unless, in either case, such Specified Account is
backed by a letter of credit acceptable to Administrative Agent which is in the
possession of, and is directly drawable by, Administrative Agent;
 
(k) which is owed in any currency other than Dollars;
 
(l) with respect to which the sale is on an installment sale, lease or other
extended payment basis;
 
(m) which is owed by the government (or any department, agency, public
corporation or instrumentality thereof) of any country other than the United
States;
 
 
 
12

--------------------------------------------------------------------------------

 
 
(n) which is owed by the government of the United States, or any department,
agency, public corporation or instrumentality thereof;
 
(o) which is a Medicaid or Medicare Account or receivable;
 
(p) with respect to which the Account Debtor is an Affiliate, Subsidiary,
officer, director, employee, or agent or stockholder of, or has common officers
or directors with, any Credit Party;
 
(q) which is owed by an Account Debtor or an Affiliate of such Account Debtor to
which any Credit Party is or may become liable to such Account Debtor or
Affiliate for goods sold or services rendered by the Account Debtor or Affiliate
to such Credit Party, but only to the extent of such existing or potential
liability to such Account Debtor or Affiliate;
 
(r) with respect to which the Account Debtor has disputed any liability, or the
Specified Account is otherwise subject to any right of setoff, deduction, breach
of warranty or other defense, dispute or counterclaim by such Account Debtor but
such Specified Account shall be ineligible only to the extent of the disputed or
otherwise disallowed amount or any such set-off, deduction, breach of warranty,
defense, dispute or counterclaim;
 
(s) that portion of which represents late fees, service charges or interest, but
only to the extent of such portion;
 
(t) with respect to which the Account Debtor is located in a state or
jurisdiction (e.g., New Jersey, Minnesota and West Virginia) that requires, as a
condition to access to the courts of such jurisdiction, that a creditor qualify
to transact business, file a business activities report or other report or form,
or take one or more other actions, unless the applicable Credit Party has so
qualified, filed such reports or forms, or taken such actions (and, in each
case, paid any required fees or other charges), except to the extent that such
Credit Party may qualify subsequently as a foreign entity authorized to transact
business in such state or jurisdiction and gain access to such courts and such
later qualification cures any access to such courts to enforce payment of such
Specified Account;
 
(u) which is owed by an Account Debtor which has (A) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (B) has had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (C) filed, or had filed
against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws, (D)
has admitted in writing its inability, or is generally unable to, pay its debts
as they become due, (E) become insolvent, or (F) ceased operation of its
business;
 
(v) which is owed by any Account Debtor which has sold all or substantially all
of its assets;
 
(w) which is evidenced by a promissory note, an instrument or chattel paper;
 
 
13

--------------------------------------------------------------------------------

 
 
(x) which is owing by an Account Debtor for which 50% or more of the total
amount of all Specified Accounts owing from such Account Debtor and its
Affiliates are otherwise deemed ineligible pursuant to this definition;
 
(y) which is owing by an Account Debtor or a group of affiliated Account Debtors
whose total obligations owing to the applicable Credit Party exceeds 10% (such
percentage as applied to a particular Account Debtor or group of affiliated
Account Debtors (as the case may be) being subject to reduction by
Administrative Agent in its in its sole discretion if the creditworthiness of
such Account Debtor group of affiliated Account Debtors (as the case may be)
deteriorates) of all Eligible Accounts Receivable, to the extent of the
obligations owing by such Account Debtor or group of affiliated Account Debtors
(as the case may be) in excess of such percentage; provided, however, that, in
each case, the amount of Eligible Accounts Receivable that are excluded because
they exceed the foregoing percentage shall be determined by Administrative Agent
in its Permitted Discretion based on all of the otherwise Eligible Accounts
Receivable prior to giving effect to any eliminations based upon the foregoing
concentration limit;
 
(z) with respect to which the applicable Credit Party has made any agreement
with the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Specified Account
which was partially paid and the applicable Credit Party created a new
receivable for the unpaid portion of such Specified Account;
 
(aa) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;
 
(bb) which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person (other than the Credit Parties) has
or has had an ownership interest in such goods, or which indicates any Person
(other than the Credit Parties) as payee or remittance party;
 
(cc) which was created on cash on delivery terms;
 
(dd) with respect to which the creditworthiness of the Account Debtor is not
satisfactory to Administrative Agent in its Permitted Discretion based on
information available to it;
 
(ee) the Specified Practice Group in respect of such Specified Account has not
executed and delivered to Administrative Agent a Limited Grantor Security
Agreement;
 
(ff) if the Specified Practice Group in respect of such Specified Account has
executed and delivered to Administrative Agent a Limited Grantor Security
Agreement and any of the following events shall exist or occur (such Specified
Practice Group hereinafter referred to as the “Specified Limited Grantor”):
 
(1) such Specified Limited Grantor fails to perform or observe any term,
covenant or agreement contained in such Limited Grantor Security Agreement to
which such Specified Limited Grantor is a party and such failure continues for
five (5) consecutive days; or
 
 
14

--------------------------------------------------------------------------------

 
(2) any representation, warranty or certification made or deemed made by or on
behalf of such Specified Limited Grantor in such Limited Grantor Security
Agreement to which it is a party shall be incorrect or misleading in any
material respect when made or deemed made; or
 
(3) such Specified Limited Grantor (A) applied for, suffered, or consented to
the appointment of any receiver, custodian, trustee, or liquidator of its
assets, (B) has had possession of all or a material part of its property taken
by any receiver, custodian, trustee or liquidator, (C) filed, or had filed
against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws, (D)
has admitted in writing its inability, or is generally unable to, pay its debts
as they become due, (E) is or becomes insolvent, (F) ceased operation of its
business, or (G) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of its property; or
 
(4) at any time after the execution and delivery of such Limited Grantor
Security Agreement and for any reason: (A) such Limited Grantor Security
Agreement shall have been terminated or otherwise ceases to be in full force and
effect; (B) such Specified Limited Grantor or any Loan Party (or any Person by,
through or on behalf of such Specified Limited Grantor) contests in any manner
the validity or enforceability of such Limited Grantor Security Agreement or any
provision thereof; (C) such Specified Limited Grantor denies that it has any or
further liability or obligation under such Limited Grantor Security Agreement,
or purports to revoke, terminate or rescind such Limited Grantor Security
Agreement or any provision thereof; or (D) the security interest or Lien
purported to be created by such Limited Grantor Security Agreement shall cease
to be in full force and effect, or shall cease to give Administrative Agent, for
the benefit of the Secured Parties, the Liens, rights, powers and privileges
purported to be created and granted under such Limited Grantor Security
Agreement (including a perfected first priority security interest in and Lien on
the collateral covered thereby (except as otherwise expressly provided in such
Limited Grantor Security Agreement)) in favor of Administrative Agent, or shall
be asserted by such Specified Limited Grantor not to be a valid, perfected,
first priority (except as otherwise expressly provided in this Agreement or such
Limited Grantor Security Agreement) security interest in or Lien on the
collateral covered thereby; or
 
(gg) which Administrative Agent reasonably determines is unacceptable.
 
References to percentages of any of the Specified Accounts are based on Dollar
amount of Specified Accounts, and not number of Specified Accounts.


In determining the amount of an Eligible Account Receivable, the face amount of
a Specified Account (A) shall, without duplication, be reduced by the Insurance
Contractual Allowance Amount  in respect thereof and (B) may, in Administrative
Agent’s Permitted Discretion, be further reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that any Credit Party may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Specified
Account but not yet applied by such Credit Party to reduce the amount of such
Specified Account.
 
 
15

--------------------------------------------------------------------------------

 


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii), 10.06(b)(v) and 10.06(b)(vi) (subject to
such consents, if any, as may be required under Section 10.06(b)(iii)).
 
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil and subsurface strata, and natural resources, such as
wetlands, flora and fauna.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the Environment or of
public health or the management, storage, treatment, transport, distribution or
Release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law,  (b) the generation, use, handling,
transportation, storage, treatment or Release of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
(For avoidance of doubt, “profit interests” as used in this definition of
“Equity Interests” shall not be deemed to constitute the management or service
fees payable to the applicable Loan Party under the respective Management
Agreements which are determined and calculated based on the profits generated by
the applicable Practice Group.)
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
 
16

--------------------------------------------------------------------------------

 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon Borrower or any ERISA Affiliate.
 
“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.
 
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Administrative Agent pursuant to the
following formula:
 
Eurodollar Rate  =
               Eurodollar Base
Rate                                                      
1.00 – Eurodollar Reserve Percentage



 
Where,
 
“Eurodollar Base Rate” means, for such Interest Period the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Agent from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period.  If such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” for such
Interest Period shall be the rate per annum determined by Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
 
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
 
“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on the Eurodollar Rate.
 
 
17

--------------------------------------------------------------------------------

 
“Event of Default” has the meaning specified in Section 8.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes” means, with respect to Administrative Agent, any Lender, the
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located,  (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii) and (d) in the case of a Foreign Lender, any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of Section
3.01(e)(ii), except (x) to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 3.01(a)(ii) or (y) if such Foreign Lender is
an assignee pursuant to a request by Borrower under Section 3.07.
 
“Existing Letters of Credit” means those letters of credit identified on
Schedule 1.01(A).
 
“Existing Management Agreements” has the meaning specified in Section 5.23.
 
“Facility” means the Term Facility or the Revolving Facility, as the context may
require.
 
“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.
 
“Financial Officer” of any Person means the chief financial officer, treasurer,
assistant treasure or controller of such Person.
 
“Fixed Charge Coverage Ratio” means, at any date of determination, with respect
to Borrower and its Subsidiaries on a consolidated basis, the ratio of (a) an
amount equal to (i) Consolidated EBITDA for the Test Period in respect of such
date minus (ii) the sum of (A) Unfunded Capital Expenditures during the Test
Period in respect of such date, (B) cash Shareholder Distributions paid during
the Test Period in respect of such date and (C) cash income taxes paid during
the Test Period in respect of such date to (b) Consolidated Debt Service for the
Test Period in respect of such date.  Fixed Charge Coverage Ratio shall be
further calculated in accordance with Section 6.12(e).
 
 
18

--------------------------------------------------------------------------------

 
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“FPI” means Florida Phlebology, Inc., a Florida corporation.
 
“FPI Guaranty Agreement” has the meaning specified in Schedule 4.01(a)(iv).
 
“FPI Security Agreement” has the meaning specified in Schedule 4.01(a)(iv).
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or  any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Guarantors” means, collectively, the Subsidiaries of Borrower listed on
Schedule 1.01(B) that, as of the Amendment Effective Date, shall have Guaranteed
the Obligations of Borrower pursuant to the Guaranty Agreement and each other
Subsidiary that shall be required to become a Guarantor pursuant to Section
6.13; and “Guarantor” mean each one of them.
 
 
19

--------------------------------------------------------------------------------

 
“Guaranty Agreements” means, collectively, (a) the FPI Guaranty Agreement, (b),
the MPI Guaranty Agreement, (c) the RPI Guaranty Agreement, (d) the VCA Guaranty
Agreement and (e) each other guarantee or guaranty agreement executed and
delivered by a Subsidiary pursuant to Section 6.13, as each of the foregoing may
be amended, amended and restated, supplemented or otherwise modified from time
to time.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.
 
“Honor Date” has the meaning specified in Section 2.03(c)(i).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
 (a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind;
 
(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
 
(c) all obligations of such Person upon which interest charges are customarily
paid or accrued;
 
(d) all obligations of such Person for the deferred purchase price of property
or services, except accrued expenses arising in the ordinary course of business,
current accounts payable and accrued obligations arising in the ordinary course
of business on normal trade terms and not overdue by more than 90 days, amounts
due to medical providers and patient deposits;
 
(e) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person;
 
(f) all payment obligations of such Person with respect to interest rate or
currency protection agreements;
 
(g) all obligations of such Person for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions;
 
(h) all obligations or Indebtedness of others secured by property or assets
owned or acquired by such Person (regardless of whether or not such Person is
liable for repayment of such obligations, but limited to the fair market value
of such property);
 
(i) all Capitalized Lease Obligations, Purchase Money Obligations and Synthetic
Lease Obligations of such Person;
 
(j) net obligations of such Person under any Swap Contract;
 
(k) the redemption price of all redeemable preferred stock of such Person (but
not accrued dividends on any preferred stock), but only to the extent that such
stock is redeemable at the option of the holder or requires sinking fund or
similar payments at any time prior to the Maturity Date; and
 
 
20

--------------------------------------------------------------------------------

 
(l) all Guarantees of such Person in respect of Indebtedness or obligations of
others of the kinds referred to in clauses (a) through (k) above.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capital Lease Obligation or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Initial Perfection Certificate” has the meaning specified in the definition of
Perfection Certificates.
 
“Insurance Contractual Allowance Amount” means, with respect to any Specified
Account, the difference between (a) the aggregate amount invoiced in respect of
such Specified Account and (b) the aggregate amount the applicable insurance
company approved for the services, procedure and/or goods provided giving rise
to such Specified Account.
 
“Intellectual Property Security Agreements” means, collectively, (a) the
Borrower Trademark Agreement, (b) the Borrower Copyright Agreement, (c) the VCA
Trademark Agreement and (d) each other intellectual property security agreement
executed and delivered pursuant to Section 6.13, as each may be amended, amended
and restated, supplemented or otherwise modified from time to time.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (or Swing Line
Loans), the first Business Day of each calendar month and the Maturity Date of
the Facility under which such Loan was made (with Swing Line Loans being deemed
made under the Revolving Facility for purposes of this definition).
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is made or converted to or continued as a
Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by Borrower in its Committed Loan Notice; provided that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
 
21

--------------------------------------------------------------------------------

 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
 
Notwithstanding the foregoing in this definition of “Interest Period” to the
contrary, the initial Interest Period in respect of the Term Loans shall be the
period commencing on the Amendment Effective Date and ending on June 9, 2010.
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C Issuer
and relating to such Letter of Credit.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.
 
“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.
 
 
22

--------------------------------------------------------------------------------

 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Expiration Date” means the day that is thirty days prior to the Maturity
Date of the Revolving Facility then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
 
“L/C Fee” has the meaning specified in Section 2.03(i).
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate
amount  available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
“L/C Sublimit” means an amount equal to $2.0 million.  The L/C Sublimit is part
of, and not in addition to, the Aggregate Revolving Commitments.
 
“Lease” means any lease, sublease, license, sublicense or occupancy agreement.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lender-Related Distress Event” means with respect to any Lender or any Person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Per-son
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, merger, sale or other change of control
supported in whole or in part by guaranties or other support of (including
without limitation the nationalization or assumption of ownership or operating
control by) the U.S. government or other governmental authority, or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any governmental authority having
regulatory authority over such Distressed Per-son or its assets to be, insolvent
or bankrupt; provided that a Lender-Related Distress Event shall not be deemed
to have occurred solely by virtue of the ownership or acquisition of any Equity
Interest in any Lender or any person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.
 
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.
 
 
23

--------------------------------------------------------------------------------

 
“Lien” means any mortgage, pledge, security interest, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing and the
filing of any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction).
 
“Limited Grantor” means a Practice Group that has executed and delivered, and is
a party to, a Limited Grantor Security Agreement.
 
“Limited Grantor Obligations” means all obligations, liabilities and
indebtedness of any Limited Grantor to the Secured Parties under or in
connection with the Limited Grantor Security Agreement to which such Limited
Grantor is a party, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising and including interest, fees
and expenses accruing after the filing of any petition of bankruptcy, or the
commencement of any bankruptcy, insolvency, receivership,  reorganization or
like proceeding, relating to such Limited Grantor, whether or not a claim for
post-filing or post-petition interest, fees or costs is allowed in such
proceeding.
 
“Limited Grantor Security Agreement” means a continuing general limited security
agreement (or, if applicable, an amended and restated continuing general limited
security agreement) substantially in the form of Exhibit K, made by a Limited
Grantor in favor of Administrative Agent for the benefit of the Secured Parties,
and acknowledged and consented to by the applicable Loan Party and, if
applicable, the Original Lender, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.
 
“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Term Loan, a Revolving Loan or a Swing Line Loan.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty Agreement, (d) the Collateral Documents, (e) any Borrowing Base
Certificate, (f) the Administrative Agent Fee Letter, (g) each Issuer Document,
and (h) each other document, agreement and instrument executed in connection
herewith or pursuant hereto or thereto.
 
“Loan Parties” means, collectively, Borrower and each Guarantor.
 
“Management Agreement” means (a) a management agreement, service agreement or
other similar agreement, together with any security agreement, entered into
between any Loan Party and a Practice Group pursuant to which such Loan Party
provides management and administrative services to such Practice Group and
furnishes such Practice Group with facilities, equipment, personnel and
supplies, and (b) shall also include any sub-management agreement, if any,
entered into between any Loan Party pursuant to which such Loan Party provides
any or all of such management and administrative services contemplated by the
underlying Management Agreement with the Practice Group(s) to which it relates,
and (c) shall also include all Existing Management Agreements, in each case as
each may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of Borrower or
of Borrower and its Subsidiaries taken as a whole or of the Guarantors taken as
a whole; (b) a material impairment of the ability of any Loan Party to perform
its obligations under any Loan Document to which it is a party; (c) a material
impairment of the rights and remedies of Administrative Agent or any Lender
under any Loan Documents; or (d) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
 
 
24

--------------------------------------------------------------------------------

 
“Maturity Date” means (a) with respect to the Revolving Facility, May 21, 2013
and (b) with respect to the Term Facility, May 21, 2013; provided,
however,  that, in each case with respect to clauses (a) and (b) immediately
above, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.
 
“Maximum Rate” has the meaning specified in Section 10.09.
 
“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396. et seq. of Title 42 of the United States Code.
 
“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a  health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“MPI” shall mean Missouri Phlebology, Inc., a Missouri corporation
 
“MPI Guaranty Agreement” has the meaning specified in Schedule 4.01(a)(iv).
 
“MPI Security Agreement” has the meaning specified in Schedule 4.01(a)(iv).
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
“Network Site” means each location with respect to which a Practice Group has
entered into a Management Agreement with Borrower or any of its Subsidiaries.
 
“Non-Consenting Lender” has the meaning specified in Section 3.07(d).
 
“Note” means a Term Note or a Revolving Note or a Swing Line Note, as the
context may require.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means (a) for purposes of this Agreement, all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees and expenses that accrue after the commencement by
or against any Loan Party of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest, fees and expenses are allowed claims in such proceeding and (b) for
purposes of the Collateral Documents and each Guaranty Agreement, (i) all
“Obligations” as defined in the foregoing clause (a), (ii) all Secured Hedge
Obligations, (iii) all Cash Management Obligations and (iv) all Limited Grantor
Obligations (all of the foregoing in this clause (b) are collectively referred
to as the “Secured Obligations”).  Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents include
(x) the obligation to pay principal, interest, Letter of Credit commissions,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document and (y) the obligation of any Loan
Party to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party.
 
 
25

--------------------------------------------------------------------------------

 
“OFAC” has the meaning specified in Section 5.24.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Original Collateral” means the “Collateral” (as defined in the Original Loan
Agreement).
 
“Original Guaranty Agreements” means the “Guaranty Agreements”, as defined in
the Original Loan Agreement.
 
“Original Initial Revolving Commitment” has the meaning specified in Section
10.19(b)(i)(B).
 
“Original Initial Revolving Loan” has the meaning specified in Section
10.19(b)(i)(C).
 
“Original Initial Term Loan” has the meaning specified in Section
10.19(b)(i)(A).
 
“Original Lender” has the meaning specified in the preliminary statements
hereof.
 
“Original Loan Agreement” has the meaning specified in the preliminary
statements hereof.
 
“Original Loan Documents” has the meaning specified in the preliminary
statements hereof.
 
“Original Obligations” has the meaning specified in the preliminary statements
hereof.
 
“Original Revolving Commitment” has the meaning specified in the preliminary
statements hereof.
 
“Original Revolving Loans” has the meaning specified in the preliminary
statements hereof.
 
“Original Security Documents” means the “Security Documents”, as such term is
defined in the Original Loan Agreement.
 
“Original Term Loan” has the meaning specified in the preliminary statements
hereof.
 
“Original Term Loan Amount” has the meaning specified in the preliminary
statements hereof.
 
“Other Initial Lenders” means, collectively, Webster Bank, N.A. and TD Bank,
N.A.
 
 
26

--------------------------------------------------------------------------------

 
“Other Taxes” means all present or future stamp, court or documentary taxes or
any other excise, property, intangible or mortgage recording taxes or charges or
similar levies arising from any payment made hereunder or under any other Loan
Document or the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Loans and Swing Line Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Borrowing) or any reductions in
the maximum amount available for drawing under Letters of Credit taking effect
on such date.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Perfection Certificates” means, collectively, (a) the Perfection Certificate
(General Grantors), dated as of the Amendment Effective Date, executed and
delivered by Borrower and its Subsidiaries (the “Initial Perfection
Certificate”) and (b) each other perfection certificate (which shall be
substantially in form as the Initial Perfection Certificate) executed and
delivered by the applicable Guarantor from time to time pursuant to Section
6.13.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
 
“Permitted Acquisition” means any Acquisition that satisfies each of the
following conditions:
 
(i) if the Acquisition is of the Equity Interest of another Person, such
Acquisition shall be of all of the Equity Interests of such Person;
 
(ii) if the Acquisition is of all of the Equity Interests in, or all or
substantially all of the asset of, any Person, then, upon the consummation
thereof, such Equity Interests or assets, as the case may be, shall be
wholly-owned (a) directly by Borrower or (b) directly by one or more of
Borrower’s Wholly Owned Subsidiaries (including as a result of a merger or
consolidation);
 
(iii) the entire business or assets acquired or business of the entity whose
Equity Interests is acquired shall be substantially similar to the type that
Borrower and its Subsidiaries are permitted to be engaged in under Section 7.07
and the property acquired in connection with any such transaction shall be made
subject to the Lien of the Collateral Documents and shall be free and clear of
any Liens, other than Permitted Liens;
 
 
27

--------------------------------------------------------------------------------

 
(iv) (A) after giving effect to such transaction, Borrower shall be in
compliance with the financial covenant set forth in Section 6.12(a) and (B)
after giving effect to such transaction Borrower shall be in compliance, on a
Pro Forma Basis, with the financial covenants set forth in Sections 6.12(b),
6.12(c) and 6.12(d) as of the most recently completed Test Period (assuming, for
purposes of such Sections 6.12(b), 6.12(c) and 6.12(d), that such transaction,
and all other Permitted Acquisitions consummated since the first day of the
relevant Test Period for each of the financial covenants set forth therein
ending on or prior to the date of such transaction, had occurred on the first
day of such relevant Test Period);
 
(v) at the time of such Acquisition, no Default or Event of Default exists and
no Default or Event of Default would occur after giving effect to such
Acquisition;
 
(vi) (A) the Acquisition Cost with respect to such Acquisition shall not exceed
the Acquisition Cost Individual Threshold Amount and (B) the aggregate amount of
the Acquisition Costs with respect to all Acquisitions consummated in the
applicable period set forth in the definition of Acquisition Cost Aggregate
Threshold Amount shall not exceed the Acquisition Cost Aggregate Threshold
Amount for such period;
 
(vii) neither Borrower nor any Subsidiary nor the acquiree in such Acquisition
nor any Subsidiaries of such acquiree has incurred any Indebtedness to finance,
or otherwise in connection with, such Acquisition, whether in the form of seller
notes, third party Indebtedness or otherwise to the extent same would cause the
provisions of clause (vi) above in this definition to be breached;
 
(viii) Borrower shall have delivered to Administrative Agent, not less than ten
(10) Business Days prior to the consummation of such Acquisition the following:
 
(A) a certificate of a Financial Officer of Borrower, duly executed by such
officer, certifying (1) that such transaction complies with this definition and
(2) such transaction could not reasonably be expected to result in a Material
Adverse Effect, and attaching thereto a Compliance Certificate evidencing
compliance with the financial covenants set forth in Section 6.12 as required in
clause (iv) above (and attaching reasonably detailed backup data and
calculations showing such compliance);
 
(B) copies of the purchase or merger agreement or any other material documents
executed in connection with such Acquisition;
 
(ix) if the Acquisition is an Acquisition of the Equity Interest of a Person (or
any newly-created or acquired Subsidiary) Borrower or such Subsidiary shall have
executed and delivered such documents required pursuant to, and complied with
the requirements set forth in, Section 6.13; and
 
(x) such Acquisition shall have the approval of the target company’s board of
directors (or other equivalent governing body);
 
(xi) such Acquisition shall have been consummated in all material respects in
accordance with the terms of the definitive acquisition or purchase agreement
and related documents, without the waiver or amendment of any term or condition
therein not consented to by Administrative Agent other than any waiver or
amendment thereof that is not materially adverse to the interests of the
Lenders, and shall have been consummated in compliance with all applicable laws
and all necessary approvals, except where the failure to so comply could not
reasonably be expected to have a material adverse effect on the acquiree or on
Borrower or any Subsidiary or on the interests of the Lenders;
 
 
28

--------------------------------------------------------------------------------

 
(xii) all transactions in connection with such Acquisition shall be consummated
in accordance with all applicable Laws; and Borrower, such Acquisition and the
parties to such Acquisition in each case shall have complied with any applicable
state takeover law and any applicable charter provisions;
 
(xiii) all governmental and third-party consents and approvals necessary in
connection with each aspect of the Acquisition shall have been obtained (without
the imposition of any unreasonable conditions) and shall remain in effect,
except where the failure to obtain same could not reasonably be expected to have
a material adverse effect on the acquiree or on Borrower; all applicable waiting
periods shall have expired or been terminated or waived without any material
adverse action being taken by any authority having jurisdiction, and no law or
regulation shall be applicable that restrains, prevents or imposes material
adverse conditions upon any aspect of the Acquisition;
 
(xiv) Administrative Agent shall have received satisfactory Uniform Commercial
Code and other searches (including bankruptcy, litigation, judgments and taxes)
with respect to the acquiree and/or applicable Practice Group; and
 
(xv) Administrative Agent shall have received such other information,
certificates, agreements and documents as it shall have reasonably requested in
connection with such Acquisition.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Liens” has the meaning specified in Section 7.01.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledge Agreements” means, collectively, (a) the Borrower Pledge Agreement, (b)
the VCA Pledge Agreement and (e) each other pledge executed and delivered by a
Subsidiary pursuant to Section 6.13, as each of the foregoing may be amended,
amended and restated, supplemented or otherwise modified from time to time.
 
“Practice Group” means one or more physicians or a professional corporation or
professional association owned by one or more physicians, or a hospital, or a
medical center.
 
“Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III or
Pricing Level IV as set forth in the definition of Applicable Rate.
 
 
29

--------------------------------------------------------------------------------

 
“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S-X
and otherwise reasonably satisfactory to Administrative Agent.
 
“Projections” has the meaning specified in Section 4.01(f).
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Purchase Money Obligations” means, for any Person, the obligations of such
Person in respect of Indebtedness (including Capitalized Lease Obligations)
incurred for the purpose of financing all or any part of the purchase price of
any property or the cost of installation, construction, repair, replacement or
improvement of any property.
 
“Purchased Account” means any Account of any Loan Party that was purchased by
such Loan Party from a Practice Group pursuant to the applicable Management
Agreement between such Loan Party and such Practice.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Regulation S-X” means Regulation S-X promulgated under the Securities Act.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any structure or facility.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing of
Revolving Loans or a conversion or continuation of Term Loans or Revolving
Loans, a Committed Loan Notice, (b) with respect to an L/C Credit Extension, a
L/C Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
 
“Required Lenders” means, as of any date of determination, Lenders holding at
least 66-2/3% of the sum of (i) the Total Outstandings (with the aggregate
amount of each Revolving Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Lender for purposes of this definition) plus (ii) the aggregate unused Revolving
Commitments; provided, the unused Revolving Commitment of, and the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required
Lenders.  Notwithstanding the foregoing to the contrary, at any time that there
are no more than two Lenders, then “Required Lenders” shall mean all the
Lenders. Notwithstanding the foregoing in this definition of “Required Lenders”
to the contrary, at any time that there are no more than three Lenders, then
“Required Lenders” shall mean all the Lenders; provided, however, that any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
 
“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding at least 66-⅔% of the sum of (a) the Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Lender for purposes of this definition)
plus (b) the aggregate unused Revolving Commitments; provided that the unused
Revolving Commitment of, and the portion of the Total Revolving Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders. Notwithstanding the
foregoing in this definition of “Required Revolving Lenders” to the contrary, at
any time that there are no more than three Revolving Lenders, then “Required
Revolving Lenders” shall mean all the Revolving Lenders; provided, however, that
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Lenders.
 
 
30

--------------------------------------------------------------------------------

 
“Required Term Lenders” means, as of any date of determination, Term Lenders
holding at least 66-2/3 of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders. Notwithstanding the
foregoing in this definition of “Required Term Lenders” to the contrary, at any
time that there are no more than three Term Lenders, then “Required Term
Lenders” shall mean all the Term Lenders; provided, however, that any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
Lenders.
 
“Requirements of Law” means as to any Person, the Organization Documents of such
Person, and any Law, or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
 
 “Responsible Officer” means, with respect to any Person, the chief executive
officer, president or Financial Officer of such Person and, solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to Administrative Agent.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Borrower or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to the
stockholders, partners or members (or the equivalent Persons thereof) of
Borrower or any Subsidiary or any option, warrant or other right to acquire any
such Equity Interests
 
“Revolving Availability Period” means, in respect of the Revolving Facility, the
period from and including the Amendment Effective Date to but not including the
earliest of (a) the Maturity Date for the Revolving Facility, (b) the date of
termination of the Aggregate Revolving Commitments pursuant to Section 2.06, and
(c) the date of termination of the commitment of each Revolving Lender to make
Revolving Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
 
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).
 
“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Revolving Commitment” or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.  The aggregate
Revolving Commitments of all Revolving Lenders shall be $35.0 million on the
Amendment Effective Date.
 
 
31

--------------------------------------------------------------------------------

 
“Revolving Commitment Fee” has the meaning specified in Section 2.09(a).
 
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.
 
“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment or that holds a Revolving Loan at such time.
 
“Revolving Lender Exposure” means, with respect to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate Outstanding Amount of the
Revolving Loans held by such Revolving Lender, plus (b) an amount equal to such
Revolving Lender’s Applicable Revolving Percentage of the Outstanding Amount of
all L/C Obligations, plus (c) an amount equal to such Revolving Lender’s
Applicable Revolving Percentage of the Outstanding Amount of all Swing Line
Loans.
 
“Revolving Loan” has the meaning specified in Section 2.01(b).
 
“Revolving Note” “means a promissory note of Borrower payable to any Revolving
Lender or its registered assigns, in substantially the form of Exhibit C,
evidencing the Revolving Loans made or otherwise held by such Revolving Lender.
 
“RPI” means Reproductive Partners, Inc., a Delaware corporation.
 
“RPI Guaranty Agreement” has the meaning specified in Schedule 4.01(a)(iv).
 
“RPI Security Agreement” has the meaning specified in Schedule 4.01(a)(iv).
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any Swap Contract permitted under Section
7.03(d) that is entered into by and between Borrower and any Hedge Bank.
 
“Secured Hedge Obligations” means all obligations of Borrower arising under
Secured Hedge Agreements.
 
“Secured Obligations” has the meaning specified in the definition of
Obligations.
 
“Secured Parties” means, collectively, (a) Administrative Agent, (b) the
Lenders, (c) the L/C Issuer, (d) the Hedge Banks, (e) the Cash Management Banks,
and (f) each co-agent or sub-agent appointed by Administrative Agent from time
to time pursuant to Section 9.05.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
 
32

--------------------------------------------------------------------------------

 
“Security Agreements” shall mean, collectively, (a) the Borrower Security
Agreement, (b) the FPI Security Agreement, (c), the MPI Security Agreement, (c)
the RPI Security Agreement, (d) the VCA Security Agreement, (e) each other
security agreement executed and delivered by a Subsidiary pursuant to Section
6.13, (f) each Limited Grantor Security Agreement executed and delivered by a
Practice Group pursuant to Section 4.01(a)(v) and (g) each other Limited Grantor
Security Agreement hereafter executed and delivered by a Practice Group in favor
of Administrative Agent pursuant to Section 6.18(a) or otherwise, as each of the
foregoing may be amended, amended and restated, supplemented or otherwise
modified from time to time.
 
“Shareholder Distributions” means all payments, dividends or distributions made
by Borrower or any Subsidiary to any holder (other than to Borrower or any
Guarantor) of the Equity Interests of Borrower or such Subsidiary.
 
“Social Security Act” means the Social Security Act of 1965.
 
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business.  The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
“Specified Accounts” means, collectively, without duplication, (a) all Accounts
of each Loan Party, (b) all Accounts of each Consolidated Practice Group and (c)
all Purchased Accounts.
 
“Specified Limited Grantor” has the meaning specified in clause (ff) of the
definition of “Eligible Accounts Receivable”.
 
“Specified Practice Group” means, at any time, (a) with respect to any Account
of a Consolidated Practice Group, such Consolidated Practice Group or (b) with
respect to any Purchased Account, the Practice Group that sold such Purchased
Account to the applicable Loan Party under the applicable Management Agreement.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, partnership, joint venture, limited liability company,
association or other business entity of which securities or other ownership
interests representing more than 50% of the voting power of all Equity Interest
entitled (without regard to the occurrence of any contingency) to vote in the
election of the board of directors (or other equivalent governing body) thereof
are, as of such date, owned, controlled or held, directly or indirectly, by the
parent and/or one or more Subsidiaries of the parent, (b) any partnership
(i) the sole general partner or the managing general partner of which is the
parent and/or one or more Subsidiaries of the parent or (ii) the only general
partners of which are the parent and/or one or more Subsidiaries of the parent,
or (c) any corporation, partnership, limited liability company, association,
joint venture or other business entity of which securities or other ownership
interests representing more than 50% of the Equity Interest are, as of such
date, owned, controlled or held, directly or indirectly, by the parent and/or
one or more Subsidiaries of the parent.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.
 
 
33

--------------------------------------------------------------------------------

 
“Supplemental Administrative Agent” has the meaning specified in Section 9.14
and “Supplemental Administrative Agents” shall have the corresponding meaning.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Facility” means the revolving credit facility made available by the
Swing Lind Lender pursuant to Section 2.04 The Swing Line is part of, and not in
addition to, the Revolving Facility.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Note” “means a promissory note of Borrower payable to the Swing Line
Lender or its registered assigns, in substantially the form of Exhibit E,
evidencing the Swing Line Loans made by such Swing Line Lender.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $2.5 million
and (b) the Aggregate Revolving Commitments then in effect.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Facility.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
 
34

--------------------------------------------------------------------------------

 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Facility” means, at any time, the aggregate Outstanding Amount of all Term
Loans at such time.
 
 “Term Lender” means, at any time, any Lender that has a Term Loan at such time.
 
“Term Loans” has the meaning specified in Section 2.01(a).
 
“Term Note” means a promissory note of Borrower payable to any Term Lender, in
substantially the form of Exhibit D, evidencing the Term Loans made or otherwise
held by such Term Lender.
 
“Test Period” means, at any date of determination, the four most recently
completed four consecutive fiscal quarters of Borrower (in each case taken as
one accounting period) for which financial statements have been or are required
to be delivered pursuant to Section 6.01(a) or 6.0(b).
 
“Threshold Amount” means $250,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Total Revolving Outstandings” means, at any time, the sum of (a) the aggregate
Outstanding Amount of all Revolving Loans, plus (b) the aggregate Outstanding
Amount of all Swing Line Loans, plus (c) the aggregate Outstanding Amount of all
L/C Obligations.
 
“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of this Agreement and the other Loan Documents to
which they are or are intended to be a party, and (b) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.
 
“Unencumbered Liquid Assets” means, at any time, Cash Equivalents (excluding
assets of any retirement plan) owned by Borrower and its Subsidiaries on a
consolidated basis and which (a) are not the subject of any Lien with any
creditor (other than the Lien in favor of Administrative Agent for the benefit
of the Secured Parties created pursuant to the Collateral Documents) and (b) may
be converted to cash within seven (7) days.  Unencumbered Liquid Assets shall be
further calculated in accordance with Section 6.12(e).
 
“Unfunded Capital Expenditures” means, for any period, all Capital Expenditures
made in cash during such period to the extent such Capital Expenditures were not
financed from the proceeds of any Indebtedness.
 
 
35

--------------------------------------------------------------------------------

 
 “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” or “U.S.” means the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“VCA” means Vein Clinics of America, Inc., a Delaware corporation.
 
“VCA Guaranty Agreement” has the meaning specified in Schedule 4.01(a)(iv).
 
“VCA Pledge Agreement” has the meaning specified in Schedule 4.01(a)(iv).
 
“VCA Security Agreement” has the meaning specified in Schedule 4.01(a)(iv).
 
“VCA Trademark Agreement” has the meaning specified in Schedule 4.01(a)(iv).
 
“Wholly Owned Subsidiary” means, at to any Person, any other Person all of the
Equity Interest of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
 
1.02. Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
 
36

--------------------------------------------------------------------------------

 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03. Accounting Terms.
 
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request,
Administrative Agent, Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii)
Borrower shall provide to Administrative Agent and Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
 
(c) Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for Borrower and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Borrower is required to consolidate pursuant to
FASB Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.
 
1.04. Rounding.  Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05. Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06. Letter of Credit Amounts.  Unless otherwise specified herein the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
ARTICLE II.
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01. The Loans.
 
 
37

--------------------------------------------------------------------------------

 
(a) Term Loans.  As provided in Section 10.19(b), after giving immediate effect
to this Agreement, as of the Amendment Effective Date, the Original Initial Term
Loans in the aggregate principal amount equal to the Original Term Loan Amount
shall be deemed term loans (“Term Loans”) outstanding under this Agreement, with
each Term Lender holding, as of the Amendment Effective Date after giving
immediate effect to this Agreement, a Term Loan in the principal amount set
forth opposite its name on Schedule 10.19(b)(i)(A).  Amounts repaid or prepaid
in respect of the Term Loans may not be reborrowed.   Term Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
(b) Revolving Borrowings.  Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make revolving credit loans (each such
loan, a “Revolving Loan”) to Borrower from time to time, on any Business Day
during the Revolving Availability Period, in an aggregate amount not to exceed
at any time outstanding the lesser of (A) such Revolving Lender’s Revolving
Commitment then in effect and (B) an amount equal to the product of such
Revolving Lender’s Applicable Revolving Percentage multiplied by the Borrowing
Base then in effect; provided, however, that after giving effect to any
Revolving Borrowing, (i) the Total Revolving Outstandings shall not exceed the
lesser of (A) the Aggregate Revolving Commitments then in effect and (B) the
Borrowing Base then in effect, and (ii) the Revolving Lender Exposure of any
Revolving Lender shall not exceed the lesser of (A) such Revolving Lender’s
Revolving Commitment then in effect and (B) an amount equal to the product of
such Revolving Lender’s Applicable Revolving Percentage multiplied by the
Borrowing Base then in effect.  Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof,
Borrower may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b).  Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
 
2.02. Borrowings, Conversions and Continuations of Loans.
 
(a) Each Revolving Borrowing, each conversion of Term Loans or Revolving Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon Borrower’s irrevocable notice to Administrative Agent, which may be
given by telephone.  Each such notice must be received by Administrative Agent
not later than 11:00 a.m. (i) three Business Days prior to the requested date of
any Revolving Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans (or, in
the case of the initial Credit Extension, such shorter period of time as
Administrative Agent may agree), and (ii) on the requested date of any Revolving
Borrowing of Base Rate Loans.  Each telephonic notice by Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of Borrower.  Each Revolving Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Except as provided
in Sections 2.03(c) and 2.04(c), each Revolving Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice (whether telephonic
or written) shall specify (i) whether Borrower is requesting a Revolving
Borrowing, a conversion of Term Loans or Revolving Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Revolving Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Term Loans or Revolving
Loans to be borrowed, converted or continued, (iv) the Type of Term Loans or
Revolving Loans to be borrowed or to which existing Term Loans or Revolving
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If Borrower fails to specify a Type of Term Loan
or Revolving Loan in a Committed Loan Notice or if Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans or Revolving Loans shall be made as, or converted to, Base Rate
Loans.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If Borrower requests a Revolving Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.  Notwithstanding
anything to the contrary contained herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.
 
 
38

--------------------------------------------------------------------------------

 
(b) Following receipt of a Committed Loan Notice, Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans or Revolving Loans, and if no
timely notice of a conversion or continuation is provided by Borrower,
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a).  In the case a
Revolving Borrowing, each Appropriate Lender shall make the amount of its Loan
available to Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Revolving
Borrowing is the initial Credit Extension, Section 4.01), Administrative Agent
shall make all funds so received available to Borrower in like funds as received
by Administrative Agent either by (i) crediting the account of Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Administrative Agent by Borrower; provided, however,
that if, on the date the Committed Loan Notice with respect to a Revolving
Borrowing is given by Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Revolving Borrowing first, shall be applied, to the payment in
full of any such L/C Borrowings, and second, shall be made available to Borrower
as provided above.
 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless Borrower pays the amount due, if any, under Section 3.05 in
connection therewith.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d) Administrative Agent shall promptly notify Borrower and the Appropriate
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by Administrative Agent shall be conclusive in the absence of
manifest error.  At any time that Base Rate Loans are outstanding,
Administrative Agent shall notify Borrower and the Appropriate Lenders of any
change in Administrative Agent’s prime rate used in determining the Base Rate
promptly following the determination of such change.
 
(e) After giving effect to all Term Loans, all Revolving Borrowings, all
conversions of Term Loans or Revolving Loans from one Type to the other, and all
continuations of Term Loans or Revolving Loans as the same Type, there shall not
be more than eight (8) Interest Periods in effect.
 
2.03. Letters of Credit.
 
(a)   The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Amendment Effective Date until the L/C Expiration Date, to issue
Letters of Credit for the account of Borrower or its Subsidiaries, and to amend
or extend Letters of Credit previously issued by it, in accordance with Section
2.03(b), and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
lesser of (A) the Aggregate Revolving
 
 
39

--------------------------------------------------------------------------------

 
Commitments then in effect and (B) the Borrowing Base then in effect, (y) the
Revolving Lender Exposure of any Revolving Lender shall not exceed the lesser of
(A) such Revolving Lender’s Revolving Commitment then in effect and (B) an
amount equal to the product of such Revolving Lender’s Applicable Revolving
Percentage multiplied by the Borrowing Base then in effect, or (z) the
Outstanding Amount of the L/C Obligations shall not exceed the L/C Sublimit then
in effect.   Each request by Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, Borrower’s ability to obtain Letters of Credit shall be
fully revolving,  and accordingly Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Amendment
Effective Date shall be subject to and governed by the terms and conditions
hereof.
 
(ii) The L/C Issuer shall not issue any Letter of Credit, if:
 
(A) subject to Section 2.03(b)(iv), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or
 
(B) the expiry date of such requested Letter of Credit would occur after the L/C
Expiration Date, unless all the Revolving Lenders have approved such expiry
date.
 
(iii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Amendment Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Amendment
Effective Date and which the L/C Issuer in good faith deems material to it;
 
(B) the issuance of such Letter of Credit would violate any Laws or one or more
policies of the L/C Issuer;
 
(C) except as otherwise agreed by Administrative Agent and the L/C Issuer, such
Letter of Credit is in an initial stated amount less than $100,000;
 
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
 
(E) a default of any Revolving Lender’s obligations to fund under Section
2.03(c) exists or any Revolving Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
Borrower or such Revolving Lender to eliminate the L/C Issuer’s risk with
respect to such Revolving Lender or the participation in Letters of Credit by
such Revolving Lender, including by cash collateralizing, or obtaining a
backstop letter of credit from an issuer reasonably satisfactory to the L/C
Issuer to support, such Defaulting Lender’s Applicable Revolving Percentage of
any Unreimbursed Amount; or
 
 
40

--------------------------------------------------------------------------------

 
(F) unless specifically provided for in this Agreement, such Letter of Credit
contains any provisions for automatic reinstatement of the stated amount after
any drawing thereunder.
 
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
 
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” or “Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to the L/C Issuer (with a copy to
Administrative Agent) in the form of a L/C Application, appropriately completed
and signed by a Responsible Officer of Borrower.  Such L/C Application must be
received by the L/C Issuer and Administrative Agent not later than 11:00 a.m. at
least two Business Days (or such later date and time as Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may
be.  In the case of a request for an initial issuance of a Letter of Credit,
such L/C Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such L/C
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require.  Additionally, Borrower
shall furnish to the L/C Issuer and Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the L/C Issuer or Administrative
Agent may require.
 
 
41

--------------------------------------------------------------------------------

 
(ii) Promptly after receipt of any L/C Application at the address set forth in
Section 10.02 for receiving L/C Applications and related correspondence, the L/C
Issuer will confirm with Agent (by telephone or in writing) that Administrative
Agent has received a copy of such L/C Application from Borrower and, if not, the
L/C Issuer will provide Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Revolving Lender, Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions in Article IV shall not then be satisfied, then, subject
to the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage times the amount of such Letter of Credit.
 
(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such Letter of Credit or amendment.
 
(iv) If Borrower so requests in any applicable L/C Application, the L/C Issuer
may, in its sole and absolute discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension.  Once an Auto- Extension Letter of Credit has been issued,
the Revolving Lenders shall be deemed to have authorized (but may not require)
the L/C Issuer to permit the extension of such Letter of Credit at any time to
an expiry date not later than the L/C Expiration Date; provided, however, that
the L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from
Administrative Agent, any Revolving Lender or Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify Borrower and
Administrative Agent thereof.  Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), Borrower shall reimburse the L/C Issuer through Administrative Agent in
an amount equal to the amount of such drawing.  If Borrower fails to so
reimburse the L/C Issuer by such time, Administrative Agent shall promptly
notify each Revolving Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Lender’s
Applicable Revolving Percentage thereof.  In such event, Borrower shall be
deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate
 
 
42

--------------------------------------------------------------------------------

 
Revolving Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
(ii) Each Revolving Lender  shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to Administrative Agent for the account of the L/C Issuer
at the Administrative Agent’s Office in an amount equal to its Applicable
Revolving Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Revolving Loan to
Borrower in such amount.  Administrative Agent shall remit the funds so received
to the L/C Issuer.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Revolving Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Revolving Lender’s payment to
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Lender in
satisfaction of its participation obligation under this Section 2.03.
 
(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.
 
(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by Borrower of a Committed Loan Notice).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of Borrower to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.
 
(vi) If any Revolving Lender fails to make available to Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Revolving Lender (acting through Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Revolving Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Revolving Lender’s Revolving Loan included
in the relevant Revolving Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to
any Revolving Lender (through Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.
 
 
43

--------------------------------------------------------------------------------

 
(d) Repayment of Participations.
 
(i) If, at any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c),
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by Administrative Agent), Administrative Agent will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by Administrative Agent.
 
(ii) If any payment received by Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to Administrative Agent for the account of the L/C Issuer its
Applicable Revolving Percentage thereof on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e) Obligations Absolute.  The obligation of Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
 
44

--------------------------------------------------------------------------------

 
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.
 
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer.  Borrower shall be conclusively deemed to
have waived any such claim against the L/C Issuer and its correspondents unless
such notice is given as aforesaid.
 
(f) Role of L/C Issuer.  Each Revolving Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of Revolving Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(g) Cash Collateral.  Upon the request of Administrative Agent, (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
L/C Expiration Date, any L/C Obligation for any reason remains outstanding,
Borrower shall, in each case, immediately Cash Collateralize 105% of the then
Outstanding Amount of all L/C Obligations.  Sections 2.05 and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder.  For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to Administrative Agent, for the benefit of the L/C Issuer and the
Revolving Lenders, as collateral for the L/C Obligations, cash or deposit
account balances (“Cash Collateral”) pursuant to documentation in form and
substance satisfactory to Administrative Agent and the L/C Issuer (which
documents are hereby consented to by Revolving Lenders).  Derivatives of such
term have corresponding meanings.  Borrower hereby grants to Administrative
Agent, for the benefit of the L/C Issuer and Revolving Lenders, a
 
 
45

--------------------------------------------------------------------------------

 
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  If at any
time Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than Administrative Agent or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, Borrower will, forthwith upon demand by
Administrative Agent, pay to Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the L/C Issuer.
 
(h) Applicability of ISP and UCP.  Unless otherwise expressly agreed by the L/C
Issuer and Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.
 
(i) L/C Fees.  Borrower shall pay to Administrative Agent for the account of
each Revolving Lender in accordance with its Applicable Revolving Percentage a
L/C fee (the “L/C Fee”) for Letter of Credit equal to the Applicable Rate times
the daily amount available to be drawn under such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  L/C Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
L/C Expiration Date and thereafter on demand and (ii) computed on a quarterly
basis in arrears.  If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all L/C Fees shall accrue at the Default Rate.
 
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate equal to 0.25%
per annum, computed on the daily amount available to be drawn under such Letter
of Credit and on a quarterly basis in arrears.  Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December, in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the L/C
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, Borrower shall pay directly to the L/C Issuer for its own account the
customary issuance, presentation, amendment, renewal or extension and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such individual
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.
 
(k) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(l)  Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of Subsidiaries inures to the benefit of Borrower, and that
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
 
 
46

--------------------------------------------------------------------------------

 
2.04. Swing Line Loans.
 
(a)   The Swing Line Facility.  Subject to the terms and conditions set forth
herein, Swing Line Lender agrees, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.04, to consider in its sole and
absolute discretion making loans (each such loan, a “Swing Line Loan”) to
Borrower from time to time on any Business Day during the Revolving Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Revolving Percentage of the Outstanding
Amount of Revolving Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the lesser of (A) the Aggregate
Revolving Commitments then in effect and (B) the Borrowing Base then in effect,
and (ii) the Revolving Lender Exposure of any Revolving Lender shall not exceed
the lesser of (A) such Revolving Lender’s Revolving Commitment then in effect
and (B) an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage multiplied by the Borrowing Base then in effect.  Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Each Swing Line Loan shall bear interest only at a rate based
on the Base Rate.  Immediately upon the making of a Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from Swing Line Lender a risk participation in such Swing
Line Loan in an amount equal to the product of such Lender’s Applicable
Revolving Percentage times the amount of such Swing Line Loan.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to Swing Line Lender and Administrative Agent,
which may be given by telephone. Each such notice must be received by Swing Line
Lender and Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to Swing Line Lender and Administrative Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of
Borrower.  Promptly after receipt by Swing Line Lender of any telephonic Swing
Line Loan Notice, Swing Line Lender will confirm with Administrative Agent (by
telephone or in writing) that Administrative Agent has also received such Swing
Line Loan Notice and, if not, Swing Line Lender will notify Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, Swing Line Lender will, not later than 3:00 p.m. on
the borrowing date specified in such Swing Line Loan Notice, make the amount of
its Swing Line Loan available to Borrower at its office by crediting the account
of Borrower on the books of Swing Line Lender in immediately available
funds.  Lenders agree that Swing Line Lender may agree to modify the borrowing
procedures used in connection with the Swing Line in its discretion and without
affecting any of the obligations of Lenders hereunder other than notifying
Administrative Agent of a Swing Line Loan Notice.  Notwithstanding anything to
the contrary contained in this Section 2.04 or elsewhere in this Agreement, the
Swing Line Lender shall not be obligated to make any Swing Line Loan at a time
when a Revolving Lender is a Defaulting Lender unless the Swing Line Lender has
entered into arrangements reasonably satisfactory to it and Borrower to
eliminate the Swing Line Lender’s risk with respect to such Defaulting Lender or
the participation in such Swing Line Loans by such Defaulting Lender, including
by cash collateralizing, or obtaining  backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s Applicable Revolving Percentage of the outstanding Swing Line Loans.
 
 
47

--------------------------------------------------------------------------------

 
(c) Refinancing of Swing Line Loans.
 
(i) Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of Borrower (which hereby irrevocably authorizes Swing Line
Lender to so request on its behalf), that each Revolving Lender make a Base Rate
Revolving Loan in an amount equal to such Revolving Lender’s Applicable
Revolving Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 4.02.  Swing Line Lender shall furnish Borrower with a copy
of the applicable Committed Loan Notice promptly after delivering such notice to
Administrative Agent.  Each Revolving Lender shall make an amount equal to its
Applicable Revolving Percentage of the amount specified in such Committed Loan
Notice available to Administrative Agent in immediately available funds for the
account of Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Revolving Loan to Borrower in such
amount.  Administrative Agent shall remit the funds so received to Swing Line
Lender.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by Swing Line Lender as set forth herein shall be
deemed to be a request by Swing Line Lender that each of the Revolving Lenders
fund its risk participation in the relevant Swing Line Loan and each Revolving
Lender’s payment to Administrative Agent for the account of Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
 
(iii) If any Revolving Lender fails to make available to Administrative Agent
for the account of Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), Swing Line Lender shall be entitled to
recover from such Revolving Lender (acting through Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to Swing Line Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of Swing Line
Lender submitted to any Revolving Lender (through Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
 
(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against Swing Line Lender,
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of
Borrower to repay Swing Line Loans, together with interest as provided herein.
 
 
48

--------------------------------------------------------------------------------

 
(d) Repayment of Participations.
 
(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if Swing Line Lender receives any payment on
account of such Swing Line Loan, Swing Line Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by Swing Line Lender.
 
(ii) If any payment received by Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by Swing Line Lender
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by Swing Line Lender in its discretion), each
Revolving Lender shall pay to Swing Line Lender its Applicable Revolving
Percentage thereof on demand of Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate.  Administrative Agent will make such demand
upon the request of Swing Line Lender.  The obligations of Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e) Interest for Account of Swing Line Lender.  Swing Line Lender shall be
responsible for invoicing Borrower for interest on the Swing Line Loans.  Until
each Revolving Lender funds its Base Rate Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Lender’s Applicable
Revolving Percentage of any Swing Line Loan, interest in respect of such
Applicable Revolving Percentage shall be solely for the account of Swing Line
Lender.
 
(f) Payments Directly to Swing Line Lender.  Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans directly to Swing Line
Lender.
 
2.05. Prepayments.
 
(a) Optional.
 
(i) Borrower may, upon notice to Administrative Agent, at any time or from time
to time voluntarily prepay Term Loans or Revolving Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  Administrative Agent will promptly notify
each Appropriate Lender of its receipt of each such notice, and of the amount of
such Appropriate Lender’s ratable portion of such prepayment (based on such
Appropriate Lender’s Applicable Percentage in respect of the relevant
Facility).  If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Each prepayment of the Loans pursuant to
this Section 2.05(a)(i) shall be applied among the Facilities in such amounts as
Borrower may direct in its sole discretion; provided, however, each prepayment
of the outstanding Term Loans pursuant to this Section 2.05(a)(i) shall be
applied to the principal repayment installments thereof in inverse order of
maturity. Each prepayment made by Borrower in respect of a particular Facility
shall be paid to Administrative Agent for the account of (and to be promptly
disbursed to) the Appropriate Lenders in accordance with their respective
Applicable Percentage in respect of each of the relevant Facilities.
 
 
49

--------------------------------------------------------------------------------

 
(ii) Borrower may, upon notice to Swing Line Lender (with a copy to
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by Swing Line Lender and Administrative Agent
not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by Borrower, Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
(b) Mandatory.
 
(i) If for any reason the Total Revolving Outstandings at any time exceeds the
lesser of (A) the Aggregate Revolving Commitments then in effect and (B the
Borrowing Base then in effect, Borrower shall immediately prepay Revolving
Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(i) unless, after the prepayment in full of the
Revolving Loans, Swing Line Loans and L/C Borrowings, the Total Revolving
Outstandings exceed the lesser of (A) the Aggregate Revolving Commitments then
in effect and (B) the Borrowing Base then in effect.
 
(ii) Prepayments of the Revolving Facility made pursuant to Section 2.05(b)(i),
first, shall be applied ratably to the L/C Borrowings and the Swing Line Loans,
second, shall be applied ratably to the outstanding Revolving Loans, and, third,
shall be used to Cash Collateralize the remaining L/C Obligations.  Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from Borrower or any other Loan Party) to reimburse the L/C Issuer
or the Revolving Lenders, as applicable.
 
(c) Funding Losses, Etc.  Each prepayment made pursuant to Section 2.05(a) or
2.05(b) shall be made together with payment of accrued interest on the amount
prepaid to and including the date of prepayment and, in the case of any such
prepayment of a Eurodollar Rate Loan on a date other than the last day of an
Interest Period therefor, any amounts owing in respect of such Eurodollar Rate
Loan pursuant to Section 3.05.
 
2.06. Termination or Reduction of Commitments.
 
(a) Optional.  Borrower may, upon notice to Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by Administrative Agent not later than 11:00 a.m. five Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, and (iii) Borrower shall not terminate or reduce
the Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the lesser of (A) the Aggregate Revolving Commitments then in effect and (B) the
Borrowing Base then in effect. Administrative Agent will promptly notify the
Revolving Lenders of any such notice of termination or reduction of the
Aggregate Revolving Commitments.  Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Revolving
Lender according to its Applicable Revolving Percentage.  All fees accrued until
the effective date of any termination of the Aggregate Revolving Commitments
shall be paid on the effective date of such termination.
 
(b) Mandatory.
 
 
50

--------------------------------------------------------------------------------

 
(i) The Revolving Commitment of each Revolving Lender shall be automatically and
permanently reduced to $0 on the Maturity Date of the Revolving Facility.
 
(ii) If, after giving effect to any reduction of the Aggregate Revolving
Commitments under this Section 2.06, the L/C Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Commitments at such time, such L/C
Sublimit or the Swing Line Sublimit shall be automatically reduced by the amount
of such excess.
 
(c) Application of Commitment Reductions; Payment of Fees. Administrative Agent
will promptly notify the Revolving Lenders of any termination or reduction the
L/C Sublimit, the Swing Line Sublimit or the Revolving Commitments under this
Section 2.06.  Upon any reduction the Revolving Commitments, the Revolving
Commitment of each Revolving Lender shall be reduced by such Revolving Lender’s
Applicable Revolving Percentage of such reduction amount.  All fees in respect
of the Revolving Facility accrued until the effective date of any termination of
the Aggregate Revolving Commitments shall be paid to the Appropriate Lenders on
the effective date of such termination.
 
2.07. Repayment of Loans.
 
(a) Term Loans.  Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05):
 
Date
Amount
August 8, 2010
$892,857.14
October 1, 2010
$892,857.14
January 1, 2011
$892,857.14
April 1, 2011
$892,857.14
July 1, 2011
$892,857.14
October 1, 2011
$892,857.14
January 1, 2012
$892,857.14
April 1, 2012
$892,857.14
July 1, 2012
$892,857.14
October 1, 2012
$892,857.14
January 1, 2013
$892,857.14
April 1, 2013
$892,857.14
Maturity Date
$5,357,142.92



provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.
 
(b) Revolving Loans.  Borrower shall repay to Administrative Agent for the
ratable account of the applicable Revolving Lenders on the Maturity Date for the
Revolving Facility the aggregate principal amount of all of the Revolving Loans
outstanding on such date.
 
(c) Swing Line Loans.  Borrower shall repay to Swing Line Lender each Swing Line
Loan on the earlier to occur of (i) the date that is seven Business Days after
such Swing Line Loan is made and (ii) the Maturity Date for the Revolving
Facility.
 
 
51

--------------------------------------------------------------------------------

 
2.08. Interest.
 
(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Loans.
 
(b) (i)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iii) While any Event of Default exists, Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
 
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.09. Fees.  In addition to certain fees described in Sections 2.03(i) and
2.03(j):
 
(a) Commitment Fee.  Borrower shall pay to Administrative Agent for the account
of each Revolving Lender in accordance with its Applicable Revolving Percentage,
a commitment fee (each, a “Revolving Commitment Fee” and, collectively, the
“Revolving Commitment Fees”) equal to the Applicable Rate times the actual daily
amount by which the Aggregate Revolving Commitments exceed the sum of (i) the
Outstanding Amount of all Revolving Loans plus (ii) the Outstanding Amount of
all L/C Obligations; provided that any Revolving Commitment Fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such Revolving Commitment Fee shall otherwise
have been due and payable by Borrower prior to such time; and provided further
that no Revolving Commitment Fee shall accrue on the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.  The
Revolving Commitment Fee shall accrue at all times during the Revolving
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable
 
 
52

--------------------------------------------------------------------------------

 
quarterly in arrears on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the Amendment Effective Date, and on the last day of the Revolving Availability
Period.  The Revolving Commitment Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in
effect.  For purposes of computing the Revolving Commitment Fee, Swing Line
Loans shall not be counted towards or considered usage of the Aggregate
Revolving Commitments.
 
(b) Administrative Agent’s Fees.  Borrower shall pay to Administrative Agent for
Administrative Agent’s own account, fees in the amounts and at the times
specified in the Administrative Agent Fee Letter. Such fees shall be fully
earned when paid and shall be nonrefundable for any reason whatsoever.
 
(c) Late Fees.  If the entire amount of any required principal and/or interest
is not paid in full within ten (10) days after the same is due, Borrower shall
pay to Administrative Agent for the account of the Appropriate Lenders a late
fee equal to five percent (5%) of the required payment.
 
2.10. Computation of Interest and Fees; and  Retroactive Adjustments of
Applicable Rate.
 
(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by Administrative Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.
 
(b) If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason,  Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio used in the definition
“Applicable Rate” as calculated by Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to Administrative Agent for
the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of Administrative Agent, any Lender or the
L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b)
or under Article VIII.  Borrower’s obligations under this paragraph shall
survive the termination of the Aggregate Revolving Commitments and the repayment
of all other Obligations hereunder.
 
2.11. Evidence of Debt.
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Administrative Agent in the
ordinary course of business.  The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by Lenders to Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and
 
 
53

--------------------------------------------------------------------------------

 
records maintained by any Lender and the accounts and records of Administrative
Agent in respect of such matters, the accounts and records of Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through Administrative Agent, Borrower shall execute and deliver to
such Lender (through Administrative Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
 
(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error.
 
2.12. Payments Generally; Withdrawals; Administrative Agent’s Clawback.
 
(a)  (i)  General.  All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 noon
on the date specified herein.  Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by Administrative Agent
Administrative Agent after 12:00 noon shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
 
(ii) Borrower Payment Account Withdrawals.  On each date when the payment of any
principal, interest or fees are due hereunder or under any Note, Borrower agrees
to maintain on deposit in an ordinary checking account maintained by Borrower
with Administrative Agent Administrative Agent (as such account shall be
designated by Borrower in a written notice to Administrative Agent from time to
time, the “Borrower Payment Account”) an amount sufficient to pay such
principal, interest or  fees in full on such date.  Borrower hereby authorizes
Administrative Agent (A) to deduct automatically all principal, interest, fees
or other amounts when due hereunder or under any other Loan Document from the
Borrower Payment Account, and (B) if and to the extent any payment of principal,
interest or fees under this Agreement or any Note is not made when due to
deduct  any such amount from any or all of the accounts of Borrower maintained
at Administrative Agent.  Administrative Agent agrees to provide written notice
to Borrower of any automatic deduction made pursuant to this Section 2.12(a)(ii)
showing in reasonable detail the amounts of such deduction.  Lenders agree to
reimburse Borrower based on their Applicable Percentage for any amounts deducted
from such accounts in excess of amount due hereunder and under any other Loan
Documents.
 
(b) (i)  Funding by Lenders; Presumption by Administrative Agent.  Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to Administrative Agent such Lender’s
share of such Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to
 
 
54

--------------------------------------------------------------------------------

 
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the foregoing and
(B) in the case of a payment to be made by Borrower, the interest rate
applicable to Base Rate Loans.  If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period.  If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing.  Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.
 
(ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or the L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Appropriate Lenders or the L/C Issuer, as the case may be, the amount
due.  In such event, if Borrower has not in fact made such payment, then each of
the Appropriate Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Administrative Agent, at the greater
of the Federal Funds Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation.
 
A notice of Administrative Agent to any Appropriate Lender or Borrower with
respect to any amount owing under this Section 2.12(b) shall be conclusive,
absent manifest error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
 
(d) Obligations of Lenders Several.  The obligations of Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments under Section 10.04(c) are several and not joint.  The failure
of any Lender to make any Loan, to fund any such participation or  to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, purchase its participation or to make its payment under Section 10.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
 
55

--------------------------------------------------------------------------------

 
(f) Insufficient Funds.  Whenever any payment received by Administrative Agent
under this Agreement or any of the other Loan Documents is insufficient to pay
in full all amounts due and payable to Administrative Agent and Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by Administrative Agent and applied by
Administrative Agent and Lenders in the order of priority set forth in Section
8.03.  If Administrative Agent receives funds for application to the Obligations
of the Loan Parties and the other Credit Parties under or in respect of the Loan
Documents under circumstances for which the Loan Documents do not specify the
manner in which such funds are to be applied, Administrative Agent may, but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Applicable Percentage of the sum of (i) the
Outstanding Amount of all Loans outstanding at such time and (ii) the
Outstanding Amount of all L/C Obligations outstanding at such time, in repayment
or prepayment of such of the outstanding Loans or other Obligations then owing
to such Lender.
 
2.13. Sharing of Payments.  If, any Lender shall obtain on account of the Loans
made (or otherwise held) by it (including any principal of or interest on any of
such Loans), or the participations in L/C Obligations or in Swing Line Loans
held by it, any payment (whether voluntary, involuntary, through the exercise of
any right of setoff, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made (or otherwise held) by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that:
 
(i) if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (A) the amount of such paying Lender’s required repayment
to (B) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon; and
 
(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to Borrower, any Subsidiary thereof or any Affiliate
thereof (as to which the provisions of this Section shall apply).
 
Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by Law, exercise all its rights of
payment (including the right of set-off, but subject to Section 10.08) and
counterclaim with respect to such participation as fully as if such Lender were
the direct creditor of Borrower in the amount of such participation.  Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.
 
 
56

--------------------------------------------------------------------------------

 
2.14. Reserves.  Administrative Agent shall have the right to establish reserves
in such amounts, and with respect to such matters, as Administrative Agent in
its Permitted Discretion shall deem necessary or appropriate, against the
Borrowing Base, including reserves with respect to (i) sums that any Loan Party
or any of its Subsidiaries is required to pay (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and have failed to pay under any Section of this
Agreement or any other Loan Document and (ii) amounts owing by Borrower or any
of its Subsidiaries to any Person to the extent secured by a Lien on, or trust
over, any of the Collateral, which Lien or trust, in the sole discretion of
Administrative Agent likely would have a priority superior to the Liens created
in favor of Administrative Agent under the Collateral Documents (such as Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral.
 
ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01. Taxes.
 
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
 
(i) Any and all payments by Borrower to or on account of any obligation of
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.   If, however, applicable Laws require Borrower or
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by Borrower or
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to Section 3.01(e).
 
(ii) If Borrower or Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) Administrative
Agent shall withhold or make such deductions as are determined by Administrative
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) Administrative Agent shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section), Administrative Agent,
Lender or L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
 
(b) Payment of Other Taxes by Borrower.  Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.
 
(c) Tax Indemnifications.
 
(i) Without limiting the provisions of Section 3.01(a) or 3.01(b), Borrower
shall, and does hereby, indemnify Administrative Agent, each Lender and the L/C
Issuer, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by Borrower or
Administrative Agent or paid by Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Borrower shall also, and does hereby, indemnify
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to Administrative Agent as required by clause
(ii) of this subsection.  A certificate as to the amount of any such payment or
liability delivered to Borrower by a Lender or the L/C Issuer (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender or the L/C Issuer, shall be conclusive absent manifest error.
 
(ii) Without limiting the provisions of Section 3.01(a) or 3.01(b), each Lender
and the L/C Issuer shall, and does hereby, indemnify Borrower and Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for Borrower or Administrative Agent) incurred by
or asserted against Borrower or Administrative Agent by any Governmental
Authority as a result of the failure by such Lender or the L/C Issuer, as the
case may be, to deliver, or as a result of the
 
 
57

--------------------------------------------------------------------------------

 
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to Borrower or
Administrative Agent pursuant to Section 3.01(e).  Each Lender and the L/C
Issuer hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to
Administrative Agent under this clause (ii).  The agreements in this clause (ii)
shall survive the resignation and/or replacement of Administrative Agent, any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all other Obligations.
 
(d) Evidence of Payments.  Upon request by Borrower or Administrative Agent, as
the case may be, after any payment of Taxes by Borrower or by Administrative
Agent to a Governmental Authority as provided in this Section 3.01, Borrower
shall deliver to Administrative Agent or Administrative Agent shall deliver to
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to Borrower or Administrative Agent, as the case may be.
 
(e) Status of Lenders.
 
(i) Each Lender shall deliver to Borrower and to Administrative Agent, at the
time or times prescribed by applicable Laws or when reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or Administrative Agent, as the case may be, to determine (A) whether
or not payments made hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
 
(ii) Without limiting the generality of the foregoing, if Borrower is resident
for tax purposes in the United States,
 
(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to Borrower and Administrative Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Borrower or Administrative Agent as will enable Borrower or
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and
 
 
58

--------------------------------------------------------------------------------

 
(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to Borrower and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Borrower or Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
 
(I) duly completed and executed originals of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party,
 
(II) duly completed and executed originals of Internal Revenue Service Form
W-8ECI,
 
(III) duly completed and executed originals of Internal Revenue Service Form
W-8IMY and all required supporting documentation,
 
(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed and executed originals of  Internal Revenue Service Form W-8BEN, or
 
(V) duly completed and executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States Federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit Borrower or Administrative Agent
to determine the withholding or deduction required to be made.
 
(iii) Each Lender shall promptly (A) notify Borrower and Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that Borrower or
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender.
 
(f) Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by Borrower or with respect to which Borrower has
paid additional amounts pursuant to this Section, it
 
 
59

--------------------------------------------------------------------------------

 
shall pay to Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by Administrative Agent, such Lender
or the L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that Borrower, upon the request of Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent, such Lender or the L/C Issuer in the event
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.
 
3.02. Illegality.  If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to Borrower
through Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies Administrative Agent and Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, Borrower shall, upon demand from such Lender (with a
copy to Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted and all amounts due under Section 3.05 in accordance
with the terms thereof due to such prepayment or conversion.
 
3.03. Inability to Determine Rates.  If Administrative Agent or Required Lenders
determine in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, Administrative Agent will promptly so notify
Borrower and each Lender.  Thereafter, the obligation of Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
or conversion to Base Rate Loans in the amount specified therein.
 
3.04. Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;
 
 
60

--------------------------------------------------------------------------------

 
(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
 
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Revolving Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in Section
3.04(a) or 3.04(b) and delivered to Borrower shall be conclusive absent manifest
error.  Borrower shall pay such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
 
61

--------------------------------------------------------------------------------

 
3.05. Compensation for Losses.  Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or
 
(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower; or
 
(c) any assignment if a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 3.07;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by Borrower to Lenders under this
Section 3.05, each Lender shall be deemed to have funded each Eurodollar Rate
Loan made by it at the Eurodollar Base Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.
 
3.06. Mitigation Obligations.  If any Lender requests compensation under Section
3.04, or Borrower is required to pay any additional amount to any Lender, the
L/C Issuer or any Governmental Authority for the account of any Lender, the L/C
Issuer, pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be,  to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be.  Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or the L/C Issuer in connection with any such designation or
assignment.
 
3.07. Replacement of Lenders Under Certain Circumstances.
 
(a) If at any time (x) Borrower becomes obligated to pay additional amounts or
indemnity payments described in Section 3.01(a), 3.01(c) or 3.02 as a result of
any condition described in such Sections or any Lender ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.04, (y) any
Lender becomes a Defaulting Lender or (z) any Lender becomes a Non-Consenting
Lender, then Borrower may, at its sole expense, on ten (10) Business Days’ prior
written notice to Administrative Agent and such Lender, replace such Lender (in
its capacity as a Lender under the applicable Facility, if the underlying matter
in respect of which such Lender has become a Non-Consenting Lender relates to a
certain Class of Loans or Revolving Commitments) by causing such Lender to (and
such Lender shall be obligated to) assign pursuant to Section 10.06(b) (with the
assignment fee to be paid by Borrower in such instance) all of its rights and
obligations under this Agreement (in the case a non-prorata assignment among
Facilities is permitted, in respect of the applicable Class of Loans or
Revolving Commitments if the
 
 
62

--------------------------------------------------------------------------------

 
underlying matter in respect of which such Lender has become a Non-Consenting
Lender relates to a certain Class of Loans or Revolving Commitments) to one or
more Eligible Assignees; provided that (i) in the case of any Eligible Assignees
in respect of Non-Consenting Lenders, the replacement Lender shall agree to the
consent, waiver or amendment to which the Non-Consenting Lender did not agree
and (ii) neither Administrative Agent nor any Lender shall have any obligation
to Borrower to find a replacement Lender or other such Person.
 
(b) Any Lender being replaced pursuant to Section 3.07(a) shall (i) execute and
deliver an Assignment and Assumption with respect to such Lender’s Revolving
Commitments and outstanding Loans of the applicable Class and, if applicable,
participations in L/C Obligations and Swing Line Loans, and (ii) deliver any
Notes evidencing such Loans to Borrower or Administrative Agent.  Pursuant to
such Assignment and Assumption, (i) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Revolving Commitments and
outstanding Loans of the applicable Class and, if applicable, participations in
L/C Obligations and Swing Line Loans, (ii) all obligations of Borrowers owing to
the assigning Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender to such assigning Lender concurrently
with such assignment and assumption and (iii) upon such payment and, if so
requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by Borrower, the assignee Lender shall become
a Lender hereunder and the assigning Lender shall cease to constitute a Lender
hereunder with respect to such assigned Loans, Revolving Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.
 
(c) Notwithstanding anything to the contrary contained above, (i) the Lender
that acts as the L/C Issuer may not be replaced hereunder at any time that it
has any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that acts as Administrative Agent may not
be replaced in such capacity hereunder except in accordance with the terms of
Section 9.06.
 
(d) In the event that (i) Borrower or Administrative Agent has requested the
Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all Lenders or all affected
Lenders in accordance with the terms of Section 10.01 or all the Lenders with
respect to a certain Class of Loans or Revolving Commitments and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender”.
 
3.08. Survival.  All of Borrowers’ obligations under this Article III shall
survive any assignment of rights by, or the replacement of, a Lender (including
any L/C Issuer) and the termination of the Aggregate Revolving Commitments and
repayment of all Obligations hereunder.
 
ARTICLE IV.
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01. Conditions To Initial Credit Extension.  The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
 
 
 
63

--------------------------------------------------------------------------------

 
 
(a) Documents.  Administrative Agent’s receipt of the following, each of which
shall be originals or facsimile (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated as of the Amendment Effective Date (unless
otherwise specified), and each in form and substance satisfactory to
Administrative Agent and each of the Lenders:
 
(i) this Agreement, duly executed and delivered by the parties hereto;
 
(ii) any Notes requested by the Lenders pursuant to Section 2.11(a), each duly
executed by Borrower;
 
(iii) the Initial Perfection Certificate, duly executed by the parties thereto;
 
(iv) each of the agreements identified on Schedule 4.01(a)(iv); and
 
(v) a Limited Grantor Security Agreement, in the form of Exhibit K, for each
Practice Group listed on Schedule 4.01(a)(v), duly executed by such Practice
Group and acknowledged and consented to by the applicable Loan Party and, if
applicable, the Original Lender.
 
(b) Certificates and Resolutions.  Administrative Agent and the Lenders shall
have received the following:
 
(i) with respect to each Loan Party, a certificate of the secretary or assistant
secretary of each Loan Party, dated the Amendment Effective Date, certifying as
to the following: (A) that attached thereto is a true and complete copy of each
Organization Document of such Loan Party certified (to the extent applicable) as
of a recent date by the Secretary of State of the state of its organization,
incorporation or formation, as the case may be; (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors (or
other equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect; and (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the secretary or
assistant secretary executing the certificate in this clause (i));
 
(ii) with respect to each Loan Party, a certificate as to the good standing of
such Loan Party as of a recent date, from the Secretary of State (or other
applicable Governmental Authority) of the state of its organization,
incorporation or formation, as the case may be;
 
(iii) with respect to each Practice Group that has executed and delivered a
Limited Grantor Security Agreement as required pursuant to Section 4.01(a)(v),
the following:
 
(A) a certificate of an authorized officer of such Practice Group, dated the
Amendment Effective Date, certifying as to the following: (1) that attached
thereto is a true and complete copy of each Organization Document of such
Practice Group certified (to the extent applicable) as of a recent date by the
Secretary of State of the state of its organization, incorporation or formation,
as the case may be; (2) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or other equivalent
governing body) of such Practice Group authorizing the execution, delivery and
performance of the Limited Grantor Security Agreement to which such Person is a
party; and (3) as to the incumbency and specimen signature of each officer
executing such Limited Grantor Security Agreement or any other document
delivered in connection herewith on behalf of such Practice Group (together with
a certificate of another officer as to the incumbency and specimen signature of
the authorized officer executing the certificate in this clause (A)); and
 
 
64

--------------------------------------------------------------------------------

 
(B) a certificate as to the good standing of such Practice Group as of a recent
date, from the Secretary of State (or other applicable Governmental Authority)
of the state of its organization, incorporation or formation, as the case may
be.
 
(c) Opinion.  Administrative Agent and the Lenders shall have received the
following opinions, each of which shall be reasonably satisfactory to
Administrative Agent and the Lenders in form and substance and dated the date of
the initial Credit Extension hereunder:
 
(i) an opinion of Dorsey & Whitney LLP, counsel to the Loan Parties, in the form
of Exhibit I; and
 
(ii) an opinion of Claude E. White, General Counsel to the Loan Parties, in the
form of Exhibit J.
 
Borrower hereby instructs its counsel to deliver each of the foregoing opinions
referred to in this subsection (c).
 
(d) Borrowing Base Certificate.  Administrative Agent and the Lenders shall have
received a Borrowing Base Certificate which calculates the Borrowing Base as of
April 30, 2010, which certificate shall be in form and substance satisfactory to
Administrative Agent and each of the Lenders.
 
(e) Closing Certificate.  Administrative Agent and the Lenders shall have
received a certificate, dated the Amendment Effective Date and signed by a
Responsible Officer of Borrower, certifying as to the following:
 
(i) to the effect set forth in Sections 4.02(a) and 4.02(b);
 
(ii) that the conditions set forth in Sections 4.02(a) and 4.02(b) have been
satisfied; and
 
(iii) that attached to such certificate are true and complete copies of all
Existing Management Agreements, together with all amendments, modifications and
waivers and consents thereto, and each of the Existing Management Agreements is
in full force and effect as of the Amendment Effective Date.
 
(f) Financial Statements and Projections.  Administrative Agent and the Lenders
shall have received (A) the Audited Financial Statements and (B) forecasts
prepared by management of Borrower, in form reasonably satisfactory to
Administrative Agent and the Lenders, of consolidated balance sheets, income
statements or operations and cash flows of Borrower and its Subsidiaries for
each of fiscal years 2010, 2011, 2012 and 2013 (the forecasts referred to in
this clause (B) are collectively referred to as, the “Projections”), together
with a certificate, dated the Amendment Effective Date and signed by a Financial
Officer of Borrower, certifying (1) the Audited Financial Statements and the
Projections are true and complete copies and (2) the Projections were prepared
in good faith on the basis of assumptions stated therein, which assumptions are
fair in light of the then existing conditions.
 
 
65

--------------------------------------------------------------------------------

 
(g) Financial Ratios.
 
(i) The Consolidated EBITDA as of the end of the fiscal quarter ending March 31,
2010 (determined for the then most recently completed Test Period in respect of
such date) is not less than $15.50 million.
 
(ii) The Consolidated Leverage Ratio as of the end of the fiscal quarter ending
March 31, 2010 (calculated on a Pro Forma Basis to give effect to the
Transaction) is equal to or less than 2.50 to 1.00.
 
(iii) Administrative Agent and the Lenders shall have received a certificate,
dated the Amendment Effective Date and signed by a Financial Officer of
Borrower, certifying as to compliance with this subsection (g) and attaching to
such certificate computations of Consolidated EBITDA and Consolidated Leverage
Ratio, including supporting detail of such computation).
 
(h) No Material Adverse Change or Effect.  There has been no change, occurrence
or development since December 31, 2009 that could reasonably be expected to have
a Material Adverse Effect.
 
(i) Personal Property Requirements.  Administrative Agent shall have received:
 
(i) all certificates, agreements or instruments representing or evidencing the
Collateral constituting Equity Interests accompanied by instruments of transfer
and stock powers undated and endorsed in blank;
 
(ii) all other certificates, agreements, including control agreements, or
instruments necessary to perfect Administrative Agent’s security interest in all
Accounts, chattel paper, instruments, deposit accounts and investment property
of each Loan Party (to the extent required by the applicable Collateral
Documents);
 
(iii) UCC financing statements in appropriate form for filing under the UCC,
filings with patent, trademark and copyright offices and such other documents
under applicable law in each jurisdiction as may be necessary or appropriate or,
in the opinion of Administrative Agent, desirable to perfect the Liens created,
or purported to be created, by the Security Agreements; and
 
(iv) certified copies of UCC, patent, trademark and copyright offices, tax and
judgment lien searches, bankruptcy and pending lawsuit searches or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents that name any Loan Party as
debtor and that are filed in those state and county jurisdictions in which any
property of any Credit Party is located and the state and county jurisdictions
in which any Credit Party is organized and such other searches that
Administrative Agent deems necessary or appropriate, none of which encumbers the
Collateral covered or intended to be covered by the Collateral Documents (other
than Permitted Liens).
 
 
66

--------------------------------------------------------------------------------

 
(j) Insurance.  Administrative Agent and the Lenders shall have received
evidence satisfactory to it that all insurance required to be maintained
pursuant to the Loan Documents has been obtained and is in
effect.  Administrative Agent and the Lenders shall be satisfied with the
amount, types and terms and conditions of all insurance maintained by Borrower
and its Subsidiaries, and Administrative Agent shall have received endorsements
naming Administrative Agent, on behalf of the Secured Parties, as an additional
insured or loss payee, as the case may be, under all insurance policies to be
maintained with respect to the properties of Borrower and its Subsidiaries
forming part of the Collateral.
 
(k) Consents.  All governmental and third-party consents and approvals necessary
in connection with each aspect of the Transaction and the other transactions
contemplated by the Loan Documents shall have been obtained (without the
imposition of any conditions that are not acceptable to Administrative Agent or
any of the Lenders) and shall remain in effect; all applicable waiting periods
shall have expired or been terminated or waived without any adverse action being
taken by any authority having jurisdiction; and no law or regulation shall be
applicable in the judgment of the Lenders that restrains, prevents or imposes
material adverse conditions on Borrower or any of its Subsidiaries or upon any
aspect of the Transaction or any other transactions contemplated by the Loan
Documents.  If requested by Administrative Agent or any Lender, Administrative
Agent and the Lenders shall have received such consents and approvals referred
to in the immediately preceding sentence.
 
(l) Litigation.  There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of any Loan Party, any of its
Subsidiaries or any Limited Grantor to fully and timely perform their respective
obligations under each of the Loan Documents to which it is a party, or the
ability of the parties hereto to consummate the financings contemplated hereby
or the other Transactions.
 
(m) Consummation of Transaction.  The Transaction and the consummation thereof
shall be in compliance in all material respects with all applicable requirements
of Laws, including Regulations T, U and X of the FRB, and all applicable
regulatory approvals.  After giving effect to the Transaction, there shall be no
conflict with, or default under, any material Contractual Obligation of Borrower
and its Subsidiaries.
 
(n) Due Diligence.
 
(i) Administrative Agent and the Lenders shall be satisfied with (A) the
corporate and legal structure and capitalization of Borrower and its
Subsidiaries, including, without limitation, the Organization Documents of the
Loan Parties and each agreement or instrument relating thereto, and (B) all
Indebtedness of Borrower and its Subsidiaries, including without limitation all
intercompany indebtedness, that are to remain outstanding following the
Amendment Effective Date.
 
(ii) Administrative Agent and the Lenders shall have completed a due diligence
investigation of Borrower and its Subsidiaries in scope, and with results,
satisfactory to Administrative Agent and the Lenders.  All of the information
made available to Administrative Agent and the Lenders prior to May 15, 2010
shall be complete and correct in all material respects; and no changes or
developments shall have occurred, and no new or additional information shall
have been received or discovered by Administrative Agent or any of the Lenders
regarding Borrower and its Subsidiaries or the Transaction after such date that
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
 
67

--------------------------------------------------------------------------------

 
(o) Solvency.  Administrative Agent and the Lenders shall have received a
certificate in a form reasonably satisfactory to Administrative Agent from the
chief financial officer of Borrower certifying that Borrower and its
Subsidiaries, taken as a whole, are Solvent immediately after giving effect to
the consummation of the Transaction.
 
(p) Fees and Expenses.
 
(i) All fees required to be paid to Administrative Agent on or before the
Amendment Effective Date shall have been paid.
 
(ii) The Lenders and Administrative Agent shall have received all costs and
expenses for which invoices have been presented (including the reasonable fees,
expenses and disbursements of legal counsel and the fees and expenses for field
exams and audits and appraisals), on or before the Amendment Effective Date.
 
(q) Examinations.
 
(i) Administrative Agent and the Lenders shall have conducted a field exam of
Borrower and its Subsidiaries, and the findings of such field exam shall be
satisfactory to Administrative Agent and the Lenders.
 
(ii) Administrative Agent and the Lenders shall have received, in form and
substance reasonably satisfactory to each of them, all asset appraisals, field
audit, third party MIS reports, reports and audits prepared by Borrower or any
advisor engaged by Borrower with respect to Borrower and its Subsidiaries and
such other reports, audits or certifications as Administrative Agent may
reasonably request.
 
(r) Notice of Loan Continuation.  Borrower shall have a delivered to
Administrative Agent a written notice, in form and substance satisfactory to the
Administrative Agent, requesting that the Original Initial Term Loans and the
Original Initial Revolving Loans outstanding under the Original Loan Agreement
be continued under this Agreement as Term Loans and Revolving Loans,
respectively, as contemplated by Section 10.19, and specifying the Type such
Term Loans and Revolving Loans shall be and, if applicable, the Interest Period
therefor (the “Initial Notice”).  For avoidance of doubt, such Initial Notice
shall be deemed to be a Committed Loan Notice and a Request for Credit Extension
for purposes hereof and shall only apply with to the initial credit extension
hereunder.
 
(s) Payment of Accrued Interest and Fees under the Original Loan
Agreement.  Borrower shall have paid to the Original Lender for the account of
the Original Lender:
 
(i) all accrued and unpaid interest on the Original Revolving Loans and the
Original Term Loan under the Original Loan Agreement to (but not including) the
Amendment Effective Date at the rates applicable thereto pursuant to the
Original Loan Agreement; and
 
(ii) any and all accrued and unpaid commitment fees and letter of credit fees
under the Original Loan Agreement to (but not including) the Amendment Effective
Date at the rates applicable thereto pursuant to the Original Loan Agreement.
 
 
68

--------------------------------------------------------------------------------

 
(t) USA Patriot Act.  The Lenders shall have shall have received, sufficiently
in advance of the Amendment Effective Date, all documentation and other
information required by the Lenders in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, including, without limitation, the information
described in Section 10.18.
 
Without limiting the generality of the provisions of the last sentence of
Section 9.03(d), for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Amendment Effective
Date specifying its objection thereto.
 
4.02. Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension is subject to the following conditions
precedent:
 
(a) The representations and warranties of Borrower and each other Loan Party
contained in Article V or in any other Loan Document, or which are contained in
any document or certificate furnished at any time under or in connection
herewith or therewith, shall be true and correct on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Section 5.05(a) and
5.05(b) shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.01(a) and 6.01(b), respectively.
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
(c) Administrative Agent and, if applicable, the L/C Issuer or Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
 
Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and 4.02(b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Administrative Agent and the Lenders that:
 
5.01. Existence, Qualification and Power.  Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and consummate
the Transactions, and (c) is duly qualified and is licensed and, as applicable,
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c) above, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.
 
5.02. Authorization; No Contravention; No Legal Bar.
 
 
69

--------------------------------------------------------------------------------

 
(a) The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party are within such Loan Party’s corporate
or other powers and have been duly authorized by all necessary corporate or
other organizational action.
 
(b) The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party and the consummation of the
Transactions and the other transactions contemplated by the Loan Documents, in
each case do not and will not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, (iii) violate any Requirements
of Law, or (iv) result in or require the creation or imposition of any Lien on
any of its respective properties or revenues pursuant to or under (A) any
Requirements of Law, (B) any Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (C) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject,
except for the Liens created in favor of Administrative Agent pursuant to the
Collateral Documents.
 
(c) No Requirement of Law or Contractual Obligation applicable to any Loan Party
or any of its Subsidiaries could reasonably be expected to have a Material
Adverse Effect (as such term is so defined, but, for purposes of this Section
5.02(c), excluding clause (c) from the definition thereof).
 
5.03. Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or the
consummation of the Transaction or any other transactions contemplated hereby or
thereby, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, or (c) the perfection or maintenance of the Liens
created under the Collateral Documents (including the first priority nature
thereof), except for (i) filings and other actions necessary to perfect the
Liens on the Collateral granted by the Loan Parties in favor of Administrative
Agent for the benefit of the Secured Parties and (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.
 
5.04. Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting the enforcement of creditors’ rights generally and
equitable principles of general applicability, regardless of whether enforcement
is sought in an action at law or a proceeding in equity.
 
5.05. Financial Statements; No Material Adverse Effect; No Internal Control
Event.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
 
 
70

--------------------------------------------------------------------------------

 
(b) The unaudited consolidated balance sheets of Borrower and its Subsidiaries
dated March 31, 2010 and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
 
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect (as such term is so
defined, but, for purposes of this Section 5.02(c), excluding clause (c) from
the definition thereof).
 
(d) The Projections were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, Borrower’s best estimate of its future financial condition
and  performance.
 
(e) Except as set forth on Schedule 5.05(e), to the knowledge of Borrower, no
Internal Control Event exists or has occurred since the date of the Audited
Financial Statements that has resulted in or could reasonably be expected to
result in a misstatement in any material respect, in any financial information
delivered or to be delivered to Administrative Agent or the Lenders, of (i)
covenant compliance calculations provided hereunder or (ii) the assets,
liabilities, financial condition or results of operations of Borrower and its
Subsidiaries on a consolidated basis.
 
5.06. Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Borrower after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any of its Subsidiaries
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.
 
5.07. No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any of its Contractual Obligations in any
respect that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No Default has occurred and is
continuing.
 
5.08. Ownership of Property; Liens.
 
(a) Each of Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
(b) The properties of each Loan Party and each of its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.
 
5.09. Environmental Compliance.
 
 
71

--------------------------------------------------------------------------------

 
(a) There are no actions, suits, proceedings, demands or claims pending or, or,
to the knowledge of Borrower, contemplated alleging potential liability or
responsibility for violation of, or liability under, any Environmental Law in
respect of or relating to any of the businesses, operations or properties of any
Loan Party or any of its Subsidiaries that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b) None of the properties currently or, to the knowledge of Borrower, formerly
owned, leased or operated by any Loan Party or any of its Subsidiaries is listed
or formally proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list.
 
(c) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) there are no and never have been
any underground or above-ground storage tanks, surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been discharged, treated, stored or disposed on, at or under any property
currently owned, leased or operated by any Loan Party or any of its Subsidiaries
or, to the knowledge of Borrower, on, at or under any property formerly owned,
leased or operated by any Loan Party or any of its Subsidiaries during or prior
to the period of such ownership, lease or operation; (iii) there is no asbestos
or asbestos-containing material on or at any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries; and (iv) there has been
no Release of Hazardous Materials on, at, under or from any property currently
or, to the knowledge of Borrower, formerly owned, leased or operated by any Loan
Party or any of its Subsidiaries.
 
(d) Any property currently owned, leased or operated by any Loan Party or any of
its Subsidiaries does not contain any Hazardous Materials in amounts or
concentrations which (i) constitute, or constituted a violation of, (ii) require
response or remedial action under, or (iii) could result in any Loan Party or
any of its Subsidiaries incurring liability under Environmental Laws, which
violations, remedial actions and liabilities, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
 
(e) Neither any Loan Party nor any of their Subsidiaries is undertaking, and
none of them have completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened Release of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law, except for any such investigation or assessment or remedial or response
action that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.
 
(f) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries have been disposed of in a
manner (i) which could not reasonably be expected to result in, individually or
in the aggregate, a Material Adverse Effect and (ii) in compliance in all
material respects with all applicable Environmental Laws and Environmental
Permits.
 
(g) Each property currently owned, lease or operated by any Loan Party or any of
its Subsidiaries is in compliance in all material respects with all applicable
Environmental Laws and Environmental Permits, and there are no environmental
conditions of which Borrower has knowledge which could interfere in any material
respects with the continued use of such property.
 
5.10. Insurance.  The properties of each Loan Party and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower or any other Loan Party, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where any Loan
Party or the applicable Subsidiary thereof operates.
 
 
72

--------------------------------------------------------------------------------

 
5.11. Taxes.  Each Loan Party and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Loan Party or any Subsidiary thereof that would, if made,
have a Material Adverse Effect.  Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.
 
5.12. ERISA Compliance.
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification.  Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
 
(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
 
(c) (i)  No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.
 
5.13. Subsidiaries; Equity Interests.
 
(a) As of the Amendment Effective Date, no Loan Party has any Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned directly by the Person set forth on
Part (a) of Schedule 5.13 and free and clear of all Liens, except for those
Liens created in favor of Administrative Agent under the applicable Collateral
Documents.  No Loan Party has any equity investments in any other corporation or
entity other than those specifically disclosed in Part(b) of Schedule 5.13.  As
of the Amendment Effective Date, Part (a) of Schedule 5.13 sets forth (i) the
name and jurisdiction of each Loan Party and each of its Subsidiaries and (ii)
the ownership interest of each Loan Party in each of its Subsidiaries, including
the percentage of such ownership.  Each Loan Party is the record and beneficial
owner of, and has good and marketable title to, the Equity Interests pledged by
it under the applicable Collateral Documents, free of any and all Liens, rights
or claims of other Persons, except the Lien created by the applicable Collateral
Documents in favor of Administrative Agent, and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any such Equity Interests.
 
 
73

--------------------------------------------------------------------------------

 
(b) Organizational Chart.  (i) Schedule 7(a) to the Initial Perfection
Certificate sets forth a true and correct organizational structure of each
Subsidiary on the Amendment Effective Date; and (ii) Schedule 13(b) to the
Initial Perfection Certificate shows a true and correct list of each Practice
Group that is a party to an Existing Management Agreement to which Borrower or
any of its Subsidiaries is a party.
 
5.14. Margin Regulations; Investment Company Act.
 
(a) Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  No proceeds of any Term
Loans, Borrowings or drawings under any Letter of Credit will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock in violation of Regulation T, U or X
of the FRB.
 
(b) None of Borrower, any Person Controlling Borrower, or any Subsidiary of
Borrower is, or is required to be registered as, an “investment company” under
the Investment Company Act of 1940, as amended.
 
(c) To the knowledge of Borrower, no Limited Grantor is, or is required to be
registered as, an “investment company” under the Investment Company Act of 1940,
as amended.
 
5.15. Disclosure.  Borrower has disclosed to Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries or any other Loan Party is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to Administrative Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or any other Loan Document or delivered hereunder or under any
other Loan Document (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
5.16. Compliance with Laws.  Each Loan Party and each Subsidiary thereof is in
compliance in all respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
5.17. Solvency.  The Loan Parties, together with their Subsidiaries on a
consolidated basis, are Solvent.
 
 
74

--------------------------------------------------------------------------------

 
5.18. Intellectual Property; Licenses, Etc.  Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the (i) patents (including
all reissues, reexaminations divisions, continuations, continuations-in-part and
extensions thereof), patent applications and patent rights; (ii) trademarks,
trademark registrations, trademark applications, service marks, trade names,
logos, domain names, business names and brand names (in each case, whether or
not registered) and all goodwill associated with any of the foregoing; (iii)
copyrights, copyright registrations, copyright applications, designs and design
registrations (in each case, whether or not registered); (iv) data, trade
secrets, confidential information, inventions, know-how, formulae, processes,
procedures, research records, records of inventions, test information, market
surveys and marketing know-how and (v) licenses and other intellectual property
rights, in each case that are reasonably necessary for the operation of their
respective businesses, without conflict with the rights of any other Person,
except to the extent such failure to own or possess the right to use or such
conflicts, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  To the knowledge of Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party or any Subsidiary thereof infringes upon any rights held by any other
Person except for such infringements, individually or in the aggregate, which
could not reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
5.19. Rights in Collateral; Priority of Liens.
 
(a) Each Loan Party is the legal and beneficial owner of the property granted by
it as Collateral under the Collateral Documents, free and clear of any and all
Liens except for the Liens created or expressly permitted under the Loan
Documents.
 
(b) The Collateral Documents create in favor of Administrative Agent for the
benefit of the Secured Parties, legal, valid and enforceable Liens on the
Collateral, securing the payment of the Secured Obligations, subject to Liens
permitted by Section 7.01.
 
(c) Upon (i) the proper filing of UCC financing statements and (ii) the taking
of possession or control by Administrative Agent of any of the Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to Administrative Agent to
the extent possession or control by Administrative Agent is required by the
applicable Collateral Document), the Liens created pursuant to the Collateral
Documents in favor of Administrative Agent for the benefit of the Secured
Parties shall constitute legal, valid and enforceable perfected first priority
Liens on the Collateral, subject to Liens permitted by Section 7.01.
 
5.20. Perfection Certificate Information.  All of the information set forth in
each Perfection Certificate is correct and accurate in all respects.
 
5.21. Accuracy of Borrowing Base.  At the time any Borrowing Base Certificate is
delivered pursuant to this Agreement, each Account included in the calculation
of the Borrowing Base is an Eligible Accounts Receivable.
 
5.22. Labor Matters.  There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any of its
Subsidiaries as of the Amendment Effective Date and neither any Loan Party nor
any Subsidiary thereof has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the last five years.
 
5.23. Existing Management Agreements.  Schedule 5.23 sets forth a true, accurate
and complete list of all Management Agreements to which Borrower or any of its
Subsidiaries is a party as of the Amendment Effective Date (as each may be
amended, amended and restated, supplemented or otherwise modified from time to
time hereafter, collectively, the “Existing Management Agreements”).  As of the
Amendment Effective Date, each Existing Management Agreement is in full force
and effect and neither the Loan Party party thereto nor, to the knowledge of
Borrower, the Practice Group party thereto is in breach of or in default under
such Existing Management Agreement.
 
 
75

--------------------------------------------------------------------------------

 
5.24. Patriot Act.  Each Loan Party, each Affiliate of each Loan Party and each
holder of an Equity Interest in any Loan Party or any such Affiliate, in each
case is:  (i) not a “blocked” person listed in the Annex to Executive Order Nos.
12947, 13099 and 13224 and all modifications thereto or thereof (the “Blocked
Person Annex”); (ii) in full compliance with the requirements of the Patriot Act
and other statutes and all orders, rules and regulations of the United States
government and its various executive departments, agencies and offices, related
to the subject matter of the Patriot Act, and all other requirements contained
in the rules and regulations of the Office of Foreign Assets Control, Department
of the Treasury (“OFAC”); (iii) operated under policies, procedures and
practices, if any, that are in compliance with the Patriot Act and available to
the Lenders for each Lender’s review and inspection during normal business hours
and upon reasonable prior notice; (iv) not in receipt of any notice from the
Secretary of State of the United States or the Attorney General of the United
States or any other department, agency or office of the United States claiming a
violation or possible violation or possible violation of the Patriot Act; (v)
not listed as a “specially designated terrorist”, a “specially designated
national and blocked person” or a “blocked” person on any lists maintained by
the OFAC pursuant to the Patriot Act or any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of the OFAC issued pursuant to the Patriot Act or on any other list of
terrorists or terrorist organizations maintained pursuant to the Patriot Act;
(vi) not a Person who has been determined by competent authority to be subject
to any of the prohibitions contained in the Patriot Act; and (vii) not owned or
controlled by or now acting and or will in the future act for or on behalf of
any Person named in the Blocked Person Annex or any other list promulgated under
the Patriot Act or any other Person who has been determined to be subject to the
prohibitions contained in the Patriot Act.
 
ARTICLE VI.
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, Borrower shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Subsidiary to:
 
6.01. Financial Statements.  Deliver to Administrative Agent a sufficient number
of copies for delivery by Administrative Agent to each Lender, in form and
detail satisfactory to Administrative Agent and the Required Lenders:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Borrower, beginning with the fiscal year ending December 31,
2010, a consolidated balance sheet of Borrower and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Amper, Politziner & Mattia, LLP or any
other independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;
 
 
76

--------------------------------------------------------------------------------

 
(b) as soon as available, but in any event within 45 days after the end of each
of the first three (3) fiscal quarters of each fiscal year of Borrower,
beginning with the fiscal quarter ending June 30, 2010, a consolidated balance
sheet of Borrower and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by the Financial Officer of Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and
 
(c) as soon as available, but in any event within 30 days after the close of
each month, a management prepared consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such month, and the related statements of income
or operations, shareholders’ equity and cash flows of Borrower and its
Subsidiaries for such month and for the period of the fiscal year then ended,
all in reasonable detail and certified by the Financial Officer of Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.
 
6.02. Certificates; Other Information.  Deliver to Administrative Agent a
sufficient number of copies for delivery by Administrative Agent to each Lender,
in form and detail satisfactory to Administrative Agent and the Required
Lenders:
 
(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements;
 
(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate signed by
the chief executive officer or Financial Officer of Borrower;
 
(c) promptly after any request by Administrative Agent or any Lender, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors  (or the audit committee of the board of directors) of
Borrower by independent accountants in connection with the accounts or books of
Borrower or any Subsidiary, or any audit of any of them;
 
(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which Borrower or any Subsidiary may file or be required
to file with the SEC under Section 13 or 15(d) of the Exchange Act, or with any
Governmental Authority, or with any national securities exchange, and in any
case not otherwise required to be delivered to Administrative Agent pursuant
hereto;
 
(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of Borrower or any Subsidiary thereof
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lenders pursuant to Section 6.01
or any other clause of this Section 6.02;
 
 
77

--------------------------------------------------------------------------------

 
(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;
 
(g) within 30 days after the last day of each month, deliver to Administrative
Agent and the Lenders an accounts receivable agings report accompanied by a
Borrowing Base Certificate indicating a computation of the Borrowing Base and
executed by a Responsible Officer of Borrower, covering the period ending the
last day of the immediately preceding month; and
 
(h) promptly, such additional information regarding the business, financial or
corporate affairs of Borrower or any Subsidiary, or such other data, books,
records, statements, list of property and accounts, budgets, information,
forecasts or reports as to Borrower, each Subsidiary and/or any of Borrower’s or
Subsidiary’s properties, or compliance with the terms of the Loan Documents, in
each case as Administrative Agent or any Lender may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Section 6.01(a) or Section
6.01(b) or Section 6.02(d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that: (i) Borrower shall deliver paper copies of
such documents to Administrative Agent or any Lender that requests Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by Administrative Agent or such Lender and (ii) Borrower shall
notify Administrative Agent and each Lender (by telecopier or electronic mail)
of the posting of any such documents and provide to Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such
documents.  Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Borrower with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
 
Borrower hereby acknowledges that (a) Administrative Agent will make available
to Lenders and the L/C Issuer materials and/or information provided by or on
behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Borrower or its Affiliates or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized Administrative Agent, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to Borrower or its securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform that is designated “Public Side
Information”; and (z) Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.
 
 
78

--------------------------------------------------------------------------------

 
6.03. Notices.  Promptly notify Administrative Agent and each Lender:
 
(a) of the occurrence of any Default;
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;
 
(c) of any material breach or non-performance of, or any default under, a
Contractual Obligation of any Loan Party or any Subsidiary thereof;
 
(d) of any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary thereof and any Governmental Authority;
 
(e) of the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws;
 
(f) of the occurrence of any ERISA Event;
 
(g) of any material change in accounting policies or financial reporting
practices any Loan Party or any Subsidiary thereof including any determination
by Borrower referred to in Section 2.10(b);
 
(h) of any material breach or default under any Management Agreement to which
the Practice Group party thereto is a Limited Grantor;
 
(i) in the event any Loan Party or any Subsidiary thereof receives any notice
that such Loan Party or Subsidiary, or any Affiliate of such Loan Party or
Subsidiary or any of them), or any officer or director or holder of any Equity
Interests therein, becomes listed on the Blocked Person Annex or any other list
promulgated under the Patriot Act or is indicted, arraigned, or custodially
detained on charges involving money laundering or predicate crimes to money
laundering; and
 
(j) of the occurrence of any event described in clause (ff) in the definition of
Eligible Accounts Receivable.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached, the details of such Default and the action
which Borrower is taking or proposes to take with respect thereto.
 
6.04. Payment of Obligations.  Pay, discharge or otherwise satisfy as the same
shall become due and payable, all its obligations and liabilities, including (a)
all tax liabilities, assessments and governmental charges or levies upon it or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Borrower or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
 
 
79

--------------------------------------------------------------------------------

 
6.05. Preservation of Existence, Etc.
 
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction expressly permitted by Section 7.04 or 7.05.
 
(b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
(c) Preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
 
6.06. Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
 
6.07. Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons and providing for not less than 30 days’ prior notice to
Administrative Agent of termination, lapse or cancellation of such
insurance.  Cause each such policy of insurance to (i) name Administrative Agent
on behalf of Secured Parties as an additional insured thereunder as its
interests may appear and (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, reasonably satisfactory in form
and substance to Administrative Agent, that names Administrative Agent, on
behalf of Secured Parties, as the loss payee thereunder.
 
6.08. Compliance with Laws.  Comply in all respects with all requirements of Law
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, write, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 
6.09. Books and Records.  (a) Maintain proper books of record and account (in
which full, true and correct entries shall be made of all financial transactions
and matters involving the assets and business of Borrower or such Subsidiary) in
a manner that permits the preparation of financial statements in accordance with
GAAP; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.
 
6.10. Inspection Rights.  Permit representatives and independent contractors of
Administrative Agent and each Lender to visit and inspect any of its properties
or any Network Site, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to applicable laws and regulations
 
 
80

--------------------------------------------------------------------------------

 
relating to patient confidentiality), all at the expense of Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to Borrower; provided, however, that
when an Event of Default exists Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.
 
6.11. Use of Proceeds.  Use the proceeds of any Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.
 
6.12. Financial Covenants.
 
(a) Minimum Liquidity:  Maintain at all times Unencumbered Liquid Assets in an
aggregate amount of not less than $10.0 million.
 
(b) Maximum Consolidated Leverage Ratio.  Maintain the Consolidated Leverage
Ratio as of the end of any fiscal quarter of Borrower (beginning with fiscal
quarter ending June 30, 2010) not to exceed 2.50 to 1.00.
 
(c) Minimum Fixed Charge Coverage Ratio:  Maintain the Fixed Charge Coverage
Ratio as of the end of any fiscal quarter of Borrower (beginning with fiscal
quarter ending June 30, 2010) of at least 1.20 to 1.00.
 
(d) Minimum Consolidated EBITDA:  Maintain the Consolidated EBITDA as of the end
of any fiscal quarter of Borrower set forth in the table below of at least the
Dollar amount set forth opposite such fiscal quarter in the table below:
 
Fiscal Quarter Ending
Dollar Amount
   
June 30, 2010
$15,500,000.00
September 30, 2010
$15,500,000.00
December 31, 2010 and each fiscal quarter thereafter
$18,500,000.00

 
For purposes of this Section 6.12(d), Consolidated EBITDA shall be calculated
for the then most recently completed Test Period in respect of the applicable
date of determination.
 
(e) Calculation. Solely for purposes of determining or calculating Unencumbered
Liquid Assets, the Consolidated Leverage Ratio, the Fixed Charge Coverage Ratio
and the Consolidated EBITDA, a Practice Group that is not a Subsidiary of
Borrower shall be included in such calculation or determination if and only to
the extent that such Practice Group constitutes a Consolidated Practice
Group.  Solely for purposes of calculating Consolidated Leverage Ratio, all net
obligations of Borrower under any Swap Contracts permitted pursuant to Section
7.03(d) shall be excluded from such calculation.
 
6.13. Covenant to Guarantee Obligations and Give Security
 
.
 
(a) Upon the formation, creation or acquisition of any direct or indirect
Subsidiary by any Loan Party after the Amendment Effective Date, then Borrower
shall, at Borrower’s expense:
 
(i) notify Administrative Agent of such formation, creation or acquisition; and
 
(ii) within thirty (30) days after such formation, creation or acquisition:
 
 
81

--------------------------------------------------------------------------------

 
(A) if such Subsidiary is a direct Subsidiary of the Borrower, execute and
deliver to Administrative Agent a supplement to the Borrower Pledge Agreement
covering the Equity Interests of such Subsidiary, which supplement shall be in
form and substance reasonably satisfactory to Administrative Agent;
 
(B) deliver or cause to be delivered to Administrative Agent the certificates,
if any, representing all of the Equity Interests of such Subsidiary, together
with undated stock powers or other appropriate instruments of transfer executed
and delivered in blank by a duly authorized officer of the holder(s) of such
Equity Interests, and all intercompany notes owing from such Subsidiary to any
Loan Party together with instruments of transfer executed and delivered in blank
by a duly authorized officer of such Loan Party;
 
(C) cause such Subsidiary, and cause each direct and indirect parent of such
Subsidiary, to duly execute and deliver to Administrative Agent a guaranty
agreement, pledge agreement, intellectual property security agreement, a
supplemental agreement, a Perfection Certificate and/or any other Collateral
Document as specified by, and in form and substance reasonably satisfactory to,
Administrative Agent;
 
(D) take or cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to take whatever action (including
the filing of Uniform Commercial Code financing statements (or comparable
documents or instruments under other applicable Law), the filings of notices or
other instruments with patent, copyright and/or trademark offices, and the
delivery of certificates evidencing stock and membership or other ownership
interests) as may be necessary or advisable in the reasonably opinion of
Administrative Agent to vest in Administrative Agent (or in any representative
of Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the applicable Collateral Documents,
enforceable against all third parties in accordance with their terms; and
 
(E) deliver to Administrative Agent (1) a signed copy of a customary, favorable
opinion, addressed to Administrative Agent and the other Secured Parties, of
counsel for Borrower acceptable to Administrative Agent as to the matters
contained in clauses (A), (B), (C) and (D) above, and as to such other matters
as Administrative Agent may reasonably request; (2) the Organization Documents
of such Subsidiary; and (3) such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Subsidiary is to be a party.
 
(b) Upon the acquisition of any property by any Loan Party, if such property
shall not already be subject to a perfected first priority security interest in
favor of Administrative Agent for the benefit of the Secured Parties, then
Borrower shall, at Borrower’s expense, (i) notify Administrative Agent of such
acquisition and (ii), if requested by Administrative Agent or the Required
Lenders, cause such property to be subjected to a Lien securing such Loan
Party’s Obligations and will take, or cause the relevant Loan Party to take,
such actions as shall be necessary or reasonably requested by Administrative
Agent to grant and perfect or record such Lien, including, as the case may be,
the applicable actions referred to in Section 6.13(a)(ii).
 
6.14.  Security Interests; Information Regarding Collateral.
 
 
82

--------------------------------------------------------------------------------

 
(a) Defend the Collateral against all claims and demands of all Persons at any
time claiming the same or any interest therein, and comply with the requirements
of all state and federal laws in order to grant to Administrative Agent and
Lenders valid and perfected first priority security interests in the Collateral,
with perfection, in the case of any investment property, deposit account or
letter of credit, being effected by giving Administrative Agent control of such
investment property or deposit account or letter of credit, rather than by the
filing of a Uniform Commercial Code financing statement with respect to such
investment property.
 
(b) Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office or any principal place of
business, (iii) in any Loan Party’s identity or organizational structure,
(iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given
Administrative Agent not less than thirty (30) days’ prior written notice (in
the form of a certificate of a Responsible Officer of Borrower), or such lesser
notice period agreed to by Administrative Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as Administrative Agent may reasonably request and (B) it
shall have taken all action reasonably satisfactory to Administrative Agent to
maintain the perfection and priority of the security interest of Administrative
Agent for the benefit of the Secured Parties in the Collateral, if
applicable.  Borrower agrees to promptly provide Administrative Agent with
certified Organization Documents reflecting any of the changes described in the
preceding sentence.  Borrower also agrees to promptly notify Administrative
Agent of any change of the location (property address) of any office in which
any Loan Party maintains books or records relating to Collateral owned by it or
of any office or facility at which Collateral is located (including the
establishment of any such new office or facility).
 
6.15. Further Assurances.  Promptly upon request by Administrative Agent, or any
Lender through Administrative Agent, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as
Administrative Agent, or any Lender through Administrative Agent, may reasonably
require from time to time in order to (i) carry out more effectively the
purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so, including, without limitation, (A) filing notices of liens, Uniform
Commercial Code financing statements, fixture filings and amendments, renewals
and continuations thereof, (B) cooperating with Administrative Agent’s
representatives, (C) keeping stock records, (D) obtaining waivers from landlords
and mortgagees and from warehousemen and their landlords and mortgages and (E)
paying claims which might, if unpaid, become a Lien on the
Collateral.  Administrative Agent is hereby authorized by Borrower to file any
Uniform Commercial Code financing statements covering the Collateral whether or
not Borrower’s signatures appear thereon.
 
6.16. Compliance with Environmental Laws.  Except, in each case, to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect, (a) comply, and take all reasonable actions to cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; (b) obtain and renew all Environmental Permits
 
 
83

--------------------------------------------------------------------------------

 
necessary for its operations and properties; and (c) in each case to the extent
required by Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all Environmental Laws.
 
6.17. Compliance with Material Contractual Obligations
 
.   Perform and observe all the terms and provisions of each material
Contractual Obligation to be performed or observed by it, maintain each such
Contractual Obligation in full force and effect, enforce each such Contractual
Obligation in accordance with its terms, except, in any case, where the failure
to do so, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
6.18. Management Agreements.
 
(a) Notify Administrative Agent at the time Borrower or any Subsidiary enters
into a Management Agreement with a Practice Group, and promptly thereafter (and
in any event within thirty (30) days), (i) deliver or cause to be delivered to
Administrative Agent a fully executed copy of such Management Agreement,
together with a certificate of a Responsible Officer of Borrower certifying that
such copy is true and complete copy thereof, (ii) use commercially reasonable
efforts to deliver or cause to be delivered to Administrative Agent (A) a
Limited Grantor Security Agreement, substantially in the form of Exhibit K (with
any changes thereto as is reasonably satisfactory to Administrative Agent), duly
executed and delivered by the applicable Practice Group and acknowledged and
consented to by the applicable Loan Party and (B) such resolutions, incumbency
certificate, other certificates and instruments as Administrative Agent shall
reasonably request in respect of the foregoing in this clause (ii), all of the
foregoing in this clauses (ii) to be in form and substance reasonably
satisfactory to Administrative Agent.
 
(b) Promptly deliver to Administrative Agent copies of any amendments or
modifications to any Management Agreement to which a Practice Group party
thereto is a Limited Grantor.
 
6.19. Maintain Operating Accounts.  Maintain each of its respective primary
operating accounts with Bank of America, unless Borrower shall have provided
evidence reasonably satisfactory to Administrative Agent that for geographical
purposes or in order to comply with applicable requirements of all applicable
Laws, such operating account is required to be maintained elsewhere.
 
ARTICLE VII.
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
 
7.01. Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or on any
rights in respect of any thereof, other than the following (collectively, the
“Permitted Liens”):
 
(a) (i) Liens pursuant to any Loan Document to secure the Secured Obligations;
and (ii) Liens on cash or deposits granted in favor of the Swing Line Lender or
the L/C Issuer to cash collateralize any Defaulting Lender’s participation in
Swing Line Loans or Letters of Credit, respectively, as contemplated by Section
2.03(a)(ii)(E) and 2.04(b), respectively;
 
 
84

--------------------------------------------------------------------------------

 
(b) Liens existing on the date hereof listed on Schedule 7.01 and any renewals
or extensions thereof; provided that (i) the property covered thereby is not
changed, (ii) the amount secured or benefited thereby is not increased except as
contemplated by Section 7.03(b), (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.03(b);
 
(c) Liens for taxes, assessments or governmental charges not yet due or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;
 
(d) statutory Liens and any Liens arising by operation of law in each case of
landlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction con-tractors or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;
 
(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
 
(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
 
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h); and
 
(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness.
 
(j) any Lease of any properties of any Loan Party or any Subsidiary thereof
granted to other Persons, in each case entered into in the ordinary course of
such Loan Party or Subsidiary business, so long as such Lease does not,
individually or in the aggregate, (A) interfere in any material respect with the
ordinary conduct of the business of such Loan Party or Subsidiary,
(B) materially impair the use (for its intended purposes) or the value of the
property subject thereto or (C) secure any Indebtedness;
 
(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by any Borrower or Subsidiary, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;
 
 
85

--------------------------------------------------------------------------------

 
(l) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods; and
 
(m) any interest or title of a lessor under any lease or sublease entered into
by Borrower or Subsidiary, in the ordinary course of its business and covering
only the assets so leased.
 
7.02. Investments.  Make any Investments or any Acquisitions, except:
 
(a) Investments held by Borrower or such Subsidiary in the form of Cash
Equivalents;
 
(b) Investments outstanding on the Amendment Effective Date identified on
Schedule 7.02;
 
(c) (A) Investments by Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof identified on Schedule 7.02, (B)
additional Investments by Borrower or any Guarantor in any other Guarantor and
(C) additional Investments by any Subsidiary of Borrower that is not a Guarantor
in any other Subsidiary of Borrower that is not a Guarantor; provided, however,
that, in the case of clauses (A), (B) and (C) immediately above, any
intercompany loans shall (x) be evidenced by intercompany promissory notes in
form and substance reasonably acceptable to Administrative Agent, (y) be pledged
by Borrower or a Subsidiary that is the payee thereunder to Administrative Agent
pursuant to the applicable Collateral Documents and (z) be on terms (including
subordination terms) reasonably acceptable to Administrative Agent;
 
(d) Borrower or any Subsidiary may acquire and hold accounts receivables owing
to any of them arising out of sales of inventory or the rendering of services if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms;
 
(e) loans or advances by Borrower or any Subsidiary to any Practice Group;
provided, however, that the aggregate principal amount of all such loans and
advances permitted pursuant to this Section 7.02(e) shall not exceed $1.0
million at any one time outstanding;
 
(f) advances made by Borrower or any Subsidiary to any Practice Group in any
calendar month pursuant to the Management Agreement to which such Borrower or
Subsidiary and such Practice Group is a party; provided that (A) the proceeds of
such advances are applied to pay operating expenses incurred by such Practice
Group in the ordinary course of business during the immediately preceding month
and (B) such advances are repaid to Borrower or such Subsidiary in accordance
with the terms of such Management Agreement;
 
(g) purchases of accounts receivable pursuant to Management Agreements to which
any Loan Party is party;
 
(h) loans or advances to officers, directors and employees in an aggregate
amount at any one time outstanding not to exceed $100,000 for travel,
entertainment, relocation and analogous ordinary business purposes;
 
 
86

--------------------------------------------------------------------------------

 
(i) Borrower or any of its Subsidiaries may make Permitted Acquisitions;
 
(j) Guarantees permitted by Section 7.03;
 
(k) Investments by Borrower in Swap Contracts permitted by Section 7.03(d); and
 
(l) payroll advances to employees of Borrower or any of its Subsidiaries;
provided, that (A) such advances are to be repaid through payroll deduction and
(B) the aggregate amount of all such advances permitted pursuant to this Section
7.02(l) shall not exceed $100,000 at any one time outstanding.
 
7.03. Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a) Indebtedness of the Loan Parties under the Loan Documents;
 
(b) Indebtedness outstanding on the date hereof listed on Schedule 7.03, which
Indebtedness shall not be renewed, extended, refinanced or optionally prepaid;
 
(c) Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any Wholly Owned Subsidiary;
 
(d) (A)  Indebtedness under the Swap Contract described in Schedule 7.03; and
(B) Indebtedness under any other Swap Contracts with respect to interest rates,
in each case not entered into for speculative purposes; provided that (1) such
interest rate Swap Contract relates to payment obligations on any Loans made
hereunder and the counterparty is a Hedge Bank, and (2) the notional principal
amount of such interest rate Swap Contract at the time incurred does not exceed
the principal amount of the Indebtedness to which such interest rate Swap
Contract relates;
 
(e) Indebtedness in respect of Capitalized Lease Obligations and Purchase Money
Obligations for fixed or capital assets in the ordinary course of business
within the limitations set forth in Section 7.01(i), and extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided, however, that the aggregate amount of all
such Indebtedness permitted pursuant to this Section 7.03(e) shall not exceed
$2.0 million at any one time outstanding and (B) with respect to such
Indebtedness in respect of Purchase Money Obligations, (i) such Indebtedness is
incurred concurrently with or within one year after the applicable acquisition,
installation, construction, repair, replacement or improvement of such property
by such Person and (ii) the amount of such Indebtedness does not exceed 100% of
the cost of such acquisition, installation, construction or improvement, as the
case may be; and
 
(f) the endorsement of negotiable instruments for deposit or collection in the
ordinary course of business.
 
7.04. Fundamental Changes.  Merge, dissolve, liquidate, wind-up, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:
 
(a) (i) any Wholly Owned Subsidiary of Borrower may merge or consolidate with or
into Borrower; provided that Borrower is the surviving or continuing Person in
such transaction; and (ii) any Subsidiary of Borrower may merge or consolidate
with or into any other Subsidiary of Borrower; provided, that, if any Subsidiary
party to such transaction is a Wholly Owned Subsidiary of Borrower, the
surviving or continuing Person in such transaction shall be a Wholly Owned
Subsidiary of Borrower and provided, further that, if such Subsidiary party to
such transaction is a Guarantor, the surviving or continuing Person in such
transaction shall be a Guarantor that is a Wholly Owned Subsidiary of Borrower;
 
 
87

--------------------------------------------------------------------------------

 
(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation, voluntary dissolution or voluntary wind-up) to Borrower
or to another Subsidiary of Borrower; provided that if the transferor in such a
transaction is a Wholly Owned Subsidiary, then the transferee must either be
Borrower or a Wholly Owned Subsidiary of Borrower and, provided further that, if
the transferor of such assets is a Guarantor, the transferee must either be
Borrower or a Guarantor that is a Wholly Owned Subsidiary of Borrower; and
 
(c) in connection with any Permitted Acquisition permitted under Section
7.02(i), any Wholly Owned Subsidiary of Borrower may merge or consolidate with
or into any other Person or permit any other Person to merge or consolidate with
or into such Wholly Owned Subsidiary; provided that the Person surviving such
merger or consolidation shall be a Wholly Owned Subsidiary of Borrower.
 
7.05. Dispositions.  Make any Disposition or enter into any agreement to make
any Disposition, except:
 
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(b) Dispositions of inventory in the ordinary course of business;
 
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d) Dispositions of property by any Subsidiary to Borrower or to a Wholly Owned
Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be Borrower or a Guarantor that is a Wholly Owned
Subsidiary; and
 
(e) Dispositions permitted by Section 7.04;
 
(f) Dispositions permitted by Section 7.09;
 
(g) Dispositions permitted by Section 7.11;
 
(h) Borrower or any of its Subsidiaries may grant to any Practice Group a
revocable, non-exclusive and non-assignable license to use service names,
trademark names and/or logos of Borrower or any of its Subsidiaries in
accordance with the applicable Management Agreements; and
 
(i) Borrower or any of its Subsidiaries may sell to a Practice Group any of the
fixed assets utilized directly by a Practice Group in the operation of such
Practice Group’s medical practice or business; provided, such sale is required
pursuant to, and the purchase price of such assets is determined in accordance
with, the applicable Management Agreement.
 
 
88

--------------------------------------------------------------------------------

 
7.06. Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
 
(a) each Subsidiary may make Restricted Payments to Borrower, Guarantors and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;
 
(b) Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person; and
 
(c) Borrower may repurchase its common stock so long as (A) no Default or Event
of Default shall have occurred and be continuing at the time of any such
repurchase or would result therefrom, (B) the total consideration paid by
Borrower for all such purchases in the aggregate since the date of this
Agreement does not exceed $1.0 million, (C) Borrower shall be in compliance, on
a Pro Forma Basis after giving effect to such repurchase, with the financial
covenants set forth in Section 6.12 (in the case of Sections 6.12(b), 6.12(c)
and 6.12(d), each of such covenants shall be tested as of the most recently
ended Test Period, as if such repurchase had occurred on the first day of such
relevant Test Period) and (D) Borrower shall have delivered to Administrative
Agent an certificate of a Responsible Officer of Borrower certifying that
Borrower is in compliance with clauses (A), (B) and (C) above at the time of
such repurchase (which shall have attached thereto reasonably detailed backup
data and calculations showing such compliance in the case of the financial
covenants).
 
7.07. Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
 
7.08. Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to Borrower
or such Subsidiary as would be obtainable by Borrower or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided, however, that the foregoing restriction shall not apply to
the following transactions
 
(a) transactions between or among Borrower and any Guarantor or between and
among Guarantors;
 
(b) transactions with Consolidated Practice Groups pursuant to Management
Agreements;
 
(c) any Restricted Payments permitted by Section 7.06; and
 
(d) any Investments permitted by Sections 7.02(c), 7.02(e), 7.02(f) and 7.02(g).
 
7.09. Sales of Receivables.  Sell, discount or otherwise Dispose of accounts
receivable or promissory notes in respect thereof or other similar obligations
owing to Borrower or any of its Subsidiaries, with or without recourse, except
for the purpose of collection in the ordinary course of business.
 
 
89

--------------------------------------------------------------------------------

 
7.10. Sale and Leaseback Transactions.  Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property.
 
7.11. Limitation of Issuance of Equity Interests.   Issue or sell any Equity
Interests of any Subsidiary to any Person, except (i) the sale or issuance of
such Subsidiary’s Equity Interest to Borrower or a Wholly Owned Subsidiary of
Borrower or (ii) Subsidiaries of Borrower formed after the Amendment Effective
Date in accordance with Section 7.12 may issue Equity Interests to Borrower or
the Wholly Owned Subsidiary of Borrower which is to own such Equity
Interests.  All Equity Interests issued in accordance with this Section 7.11
shall, to the extent required by Sections 6.13 or any Collateral Document, be
delivered to Administrative Agent for pledge pursuant to the applicable
Collateral Document.
 
7.12. Limitation on Creation of Subsidiaries.  After the Amendment Effective
Date, establish, create or acquire any additional Subsidiaries without the prior
written consent of the Required Lenders; provided that, without such consent,
Borrower may (i) establish or create one or more Wholly Owned Subsidiaries of
Borrower or (ii) acquire one or more Subsidiaries in connection with a Permitted
Acquisition made pursuant to Section 7.02(i), so long as, in each case,
Sections 6.13 shall be complied with.
 
7.13. Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Obligations in accordance with the terms of this
Agreement and the other Loan Documents and (b) regularly scheduled or required
repayments or redemptions of Indebtedness set forth in Schedule 7.03 and
refinancings and refundings of such Indebtedness in compliance with Section
7.03(b).
 
7.14. Burdensome Agreements.  Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to Borrower or any Guarantor or to
otherwise transfer property to Borrower or any Guarantor, (ii) of any Subsidiary
to Guarantee the Indebtedness of Borrower or (iii) of Borrower or any Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.
 
7.15. Accounting Changes; Fiscal Year.  Make any change in (i) its accounting
policies or financial reporting practices except as required or permitted by
GAAP in effect from time to time or (ii) its fiscal year.
 
7.16. Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.17. Amendments of Organization Documents.  Terminate, amend or modify any of
its Organization Documents or any agreement to which it is a party with respect
to its Equity Interest (including any stockholders’ agreement, partnership
agreement and operating agreement) other than any such amendments or
modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders.
 
 
90

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01. Events of Default.  Any of the following shall constitute an event of
default (each an “Event of Default”):
 
(a) Non-Payment.  Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) when and as required to be deposited, deposit any funds as
Cash Collateral in respect of L/C Obligations, or (iii) within two Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within two Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or
 
(b) Specific Covenants.  (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03(a),
6.03(d), 6.03(e), 6.05 (as to Borrower only), 6.10, 6.11, 6.12, 6.13, 6.18, or
6.19 or of Article VII; or
 
(c) Other Defaults.  Any Loan Party fails to perform or observe any term,
covenant or agreement (not specified in Section 8.01(a) or Section 8.01(b))
contained in any Loan Document on its part to be performed or observed and such
failure continues for a period of 30 days after the earlier of (i) notice
thereof from Administrative Agent to the Borrower (which notice shall also be
given at the request of any Lender) or (ii) knowledge thereof of Borrower or any
other Loan Party; or
 
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document, report,
certificate, instrument, financial statement or other written statement
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
 
(e) Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or
 
 
91

--------------------------------------------------------------------------------

 
(f) Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding or any similar steps or proceedings under Debtor
Relief Laws applicable to any Loan Party or any Subsidiary thereof; or
 
(g) Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or
 
(h) Judgments.  There is entered against any Loan Party or any Subsidiary
thereof (A) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (B) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(x) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (y) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
 
(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j) Invalidity of Loan Documents.  Any Loan Document (other than the Limited
Grantor Security Agreements) or any provision thereof, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party (or any Person by, through or
on behalf of such Loan Party) contests in any manner the validity or
enforceability of any Loan Document or any provision thereof; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document to which it is a party, or purports to revoke, terminate or rescind any
Loan Document or any provision thereof; or
 
 
92

--------------------------------------------------------------------------------

 
(k) Security Interest.  Any security interest and Lien purported to be created
by any Collateral Document (other than the Limited Grantor Security Agreements)
shall cease to be in full force and effect, or shall cease to give
Administrative Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Collateral
Documents (including a perfected first priority security interest in and Lien on
the Collateral covered thereby (except as otherwise expressly provided in such
Collateral Documents)) in favor of Administrative Agent, or shall be asserted by
Borrower or any other Loan Party not to be, a valid, perfected, first priority
(except as otherwise expressly provided in this Agreement or such Collateral
Document) security interest in or Lien on the Collateral covered thereby; or
 
(l) Change of Control.  There occurs any Change of Control; or
 
(m) Material Adverse Effect.  There occurs any event or circumstance that has a
Material Adverse Effect (as determined by the Required Lenders in their
reasonable discretion).
 
8.02. Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a) declare the Revolving Commitment of each Lender to make Revolving Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Revolving Commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;
 
(c) require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and
 
(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents and/or applicable Law;
 
provided, however, that upon the occurrence of (1) an Event of Default referred
to in Section 8.01(f) or 8.01(g) or (2) an actual or deemed entry of an order
for relief with respect to any Loan Party or any Subsidiary thereof under the
Bankruptcy Code of the United States or any similar Debtor Relief Laws, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of Administrative Agent or any
Lender.
 
8.03. Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by Administrative Agent
in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent (including fees and time
charges for attorneys who may be employees of Administrative Agent) and amounts
payable under Article III) payable to Administrative Agent in its capacity as
such;
 
 
93

--------------------------------------------------------------------------------

 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees and
other Obligations referred to in clause “Fourth” below) payable to Lenders and
the L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer (including fees and time charges for
attorneys who may be employees of any Lender or the L/C  Issuer) and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid L/C Fees and interest on the Loans, L/C Borrowings and other Obligations,
ratably among Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;
 
Fourth, to payment of (i) that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (ii) the Secured Hedge Obligations
and (ii) the Cash Management Obligations, ratably among the Secured Parties and
the L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;
 
Fifth, to Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
 
Sixth, to the payment of all other Obligations of the Loan Parties and the other
Credit Parties that are due and payable to Administrative Agent and the other
Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to Administrative Agent and other Secured
Parties on such date; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
ARTICLE IX.
 
ADMINISTRATIVE AGENT
 
9.01. Appointment and Authorization of Administrative Agent.
 
(a) Each of the Lenders and the L/C issuer hereby irrevocably appoints Bank of
America to act on its behalf as Administrative Agent hereunder and under the
other Loan Documents and authorizes Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of Administrative Agent, the Lenders and the L/C Issuer, and
Borrower shall not have rights as a third party beneficiary of any of such
provisions.
 
 
94

--------------------------------------------------------------------------------

 
(b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (i) provided to
Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Agent” as used in this Article IX and in the definition of “Agent-Related
Person” included the L/C Issuer with respect to such acts or omissions, and (ii)
as additionally provided herein with respect to the L/C Issuer.
 
(c) Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge Bank)
and potential Cash Management Bank) and the L/C Issuer hereby irrevocably
appoints and authorizes Administrative Agent to act as the agent of (and to hold
any security interest created by the Collateral Documents for and on behalf of
or on trust for) such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection,
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by Administrative Agent pursuant to Section 9.05 or
otherwise for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of Administrative Agent),
shall be entitled to the benefits of all provisions of this Article IX and
Article X, as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents as if set forth in full herein with
respect thereto.
 
9.02. Rights as a Lender.  The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not Administrative Agent hereunder and without any duty to account
therefor to Lenders.
 
9.03. Exculpatory Provisions.  Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, Administrative
Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable Law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.
 
 
95

--------------------------------------------------------------------------------

 
(d) Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 10.01) or (ii) in the absence of
its own gross negligence or willful misconduct.  Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to Administrative Agent by Borrower, a Lender
or the L/C Issuer.  Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien created or purported to be created
by the Collateral Documents, (v) the value or sufficiency of any Collateral or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to Administrative Agent.
 
9.04. Reliance by Administrative Agent.  Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless Administrative Agent shall have received notice to the contrary
from such Lender or the L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit.  Administrative Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
 
9.05. Delegation of Duties.  Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document (including for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through any one or more sub-agent, agents, or
attorneys-in-fact, such sub-agents, agents or attorneys-in-fact as shall be
deemed necessary by Administrative Agent and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties.  Administrative Agent and any such sub-agent, agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent, agent or
attorney-in-fact and to the Related Parties of Administrative Agent and any such
sub-agent, agent or attorney-in-fact, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agent,
agent or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct.
 
 
96

--------------------------------------------------------------------------------

 
9.06. Resignation of Administrative Agent.  Administrative Agent may at any time
give notice of its resignation to Lenders, the L/C Issuer and Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring  Administrative Agent may on behalf of Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if Administrative Agent shall
notify Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring  Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the term “Administrative Agent,” shall mean such
successor administrative agent and/or supplemental administrative agent, as the
case may be, and the retiring Administrative Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section).  The fees
payable by Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such successor.  After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and Section
10.04 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
9.07. Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
 
 
97

--------------------------------------------------------------------------------

 
9.08. Indemnification.  Whether or not the transactions contemplated hereby are
consummated, the Lenders agree to indemnify each Agent-Related Person (each, an
“Agent Indemnitee”) (to the extent not reimbursed by Borrower and without
limiting the obligation of Borrower to do so), ratably according to their
respective Applicable Percentages in effect on the date on which indemnification
is sought under this Section, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent Indemnitee in any way relating to or arising out of, the
Revolving Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct.  In the case of any
investigation, litigation or proceeding giving rise to any such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements, this Section applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse Administrative Agent
upon demand for its ratable share (determined according to their respective
Applicable Percentages in effect on the date on which such demand is sought) of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that
Administrative Agent is not reimbursed for such expenses by or on behalf of
Borrower.  All amounts due under this Section shall be payable not later than
one Business Day after demand therefor.  The undertaking in this Section shall
survive termination of the Aggregate Revolving Commitments, the payment of all
Obligations and the resignation of Administrative Agent.
 
9.09. No Other Duties, Etc.  Anything herein to the contrary notwithstanding, no
Lender holding a title listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Administrative Agent, a
Lender or the L/C Issuer hereunder.
 
9.10. Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to Borrower or any other Credit Party, Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lenders, the L/C Issuer  and
Administrative Agent and their respective agents and counsel and all other
amounts due Lenders, the L/C Issuer and Administrative Agent under Sections
2.03(i), 2.03(j), 2.09 and 10.04) allowed in such proceeding under any Debtor
Relief Law or judicial proceeding; and
 
 
98

--------------------------------------------------------------------------------

 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to Lenders and  the L/C Issuer, to pay to Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.09 and 10.04.  Nothing
contained herein shall be deemed to authorize Administrative Agent to consent to
the use of cash collateral, to consent to the granting of any Lien having
priority over the Liens granted in favor of Administrative Agent for the benefit
of the Secured Parties under the Loan Documents in connection with the use of
cash collateral or any debtor-in-possession financing, to authorize or consent
to or accept or adopt on behalf of any Lender or the L/C Issuer any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or the L/C Issuer or to authorize Administrative
Agent to vote in respect of the claim of any Lender or the L/C Issuer in any
such proceeding.
 
9.11. Guaranty Matters.  Each Lender and the L/C Issuer hereby irrevocably
authorizes and directs Administrative Agent to enter into the Guaranty Agreement
for the benefit of such Lender and the L/C Issuer.  Each Lender and the L/C
Issuer hereby irrevocably authorizes Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under the Guaranty
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.  Upon request by Administrative Agent at any time, each
Lender and the L/C Issuer will confirm in writing Administrative Agent’s
authority to release any Guarantor from its obligations under the Guaranty
Agreement pursuant to this Section.
 
9.12. Collateral Matters.
 
(a) Each Lender and the L/C Issuer hereby irrevocably authorizes and directs
Administrative Agent to enter into the Collateral Documents for the benefit of
such Lender and the L/C Issuer.  Each Lender and the L/C Issuer hereby agrees,
and each holder of any Note by the acceptance thereof will be deemed to agree,
that, except as otherwise set forth in Section 10.01, any action taken by the
Required Lenders, in accordance with the provisions of this Agreement or the
Collateral Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders and
the L/C Issuer.  Administrative Agent is hereby authorized (but not obligated)
on behalf of all of Lenders and the L/C Issuer, without the necessity of any
notice to or further consent from any Lender or the L/C Issuer from time to time
prior to, an Event of Default, to take any action with respect to any Collateral
or Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.
 
(b) Each Lender and the L/C issuer hereby irrevocably authorize Administrative
Agent, at its option and in its discretion,
 
(i) to release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (A) upon termination of the Aggregate Revolving
Commitments and payment in full in cash of all Obligations (other than (x)
Secured Hedge Obligations, (y) Cash Management Obligations not yet due and
payable and (z) contingent indemnification obligations not yet accrued and
payable) and the expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to Administrative
Agent and the L/C Issuer shall have been made), (B) that is sold or to be sold
as part of or in connection with any sale expressly permitted hereunder or under
any other Loan Document, (C) subject to Section 10.01, if approved, authorized
or ratified in writing by the Required Lenders, or (D) in connection with any
foreclosure sale or other disposition of Collateral after the occurrence of an
Event of Default; and
 
 
99

--------------------------------------------------------------------------------

 
(ii) to subordinate any Lien on any property granted to or held by
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
 
Upon request by Administrative Agent at any time, each Lender and the L/C Issuer
will confirm in writing Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral pursuant to
this Section 9.12.
 
(c) Subject to Section 9.12(b), Administrative Agent shall (and is hereby
irrevocably authorized by each Lender and the L/C Issuer, to) execute such
documents as may be necessary to evidence the release or subordination of the
Liens granted to Administrative Agent for the benefit of the Secured Parties
pursuant to the applicable Collateral Document upon the applicable Collateral;
provided that (i) Administrative Agent shall not be required to execute any such
document on terms which, in Administrative Agent’s opinion, would expose
Administrative Agent to or create any liability or entail any consequence other
than the release or subordination of such Liens without recourse or warranty and
(ii) such release or subordination shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of any Loan Party or
any other Credit Party in respect of) all interests retained by any Loan Party
or any other Credit Party, including the proceeds of the sale, all of which
shall continue to constitute part of the Collateral.  In the event of any sale
or transfer of Collateral, or any foreclosure with respect to any of the
Collateral, Administrative Agent shall be authorized to deduct all expenses
reasonably incurred by Administrative Agent from the proceeds of any such sale,
transfer or foreclosure.
 
(d) Administrative Agent shall have no obligation whatsoever to any Lender, the
L/C Issuer or any other Person to assure that the Collateral exists or is owned
by Borrower or any other Credit Party or is cared for, protected or insured or
that the Liens granted to Administrative Agent herein or in any of the
Collateral Documents or pursuant hereto or thereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Administrative Agent
in this Section 9.12 or in any of the Collateral Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, given Administrative Agent’s own interest
in the Collateral as one of  Lenders and that Administrative Agent shall have no
duty or liability whatsoever to Lenders or the L/C Issuer.
 
(e) Each Lender and the L/C Issuer hereby appoints each other Lender as agent
for the purpose of perfecting Lenders’ and the L/C Issuer’s security interest in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession.  Should any Lender or the L/C Issuer (other than Administrative
Agent) obtain possession of any such Collateral, such Lender or the L/C Issuer
shall notify Administrative Agent thereof, and, promptly upon Administrative
Agent’s request therefor shall deliver such Collateral to Administrative Agent
or in accordance with Administrative Agent’s instructions.
 
(f) The parties hereto acknowledge that Borrower may, from time to time and for
any reason, request Administrative Agent to terminate any Limited Grantor
Security Agreement and release the Lien granted to Administrative Agent under
such Limited Grantor Security Agreement in the collateral described therein.
Such request must be made in writing and shall specify the Limited Grantor
Security Agreement to be so terminated.  Provided
 
 
100

--------------------------------------------------------------------------------

 
that (i) Administrative Agent shall have received from Borrower (A) the request
referred to in the first sentence of this subsection (f) and (B) an updated and
fully completed Borrowing Base Certificate (for avoidance of doubt, all
Specified Accounts in respect of such Limited Grantor Security Agreement and the
Limited Grantor party thereto shall not constitute Eligible Accounts Receivable
for purposes of such Borrowing Base Certificate), (ii) such Borrowing Base
Certificate shall demonstrate to the satisfaction of Administrative Agent that,
after giving immediate effect to the termination of such Limited Grantor
Security Agreement to be so terminated and the release of such Liens, the Total
Revolving Outstandings does not exceed the lesser of (x) the Aggregate Revolving
Commitments then in effect and (y) the Borrowing Base as shown in such Borrowing
Base Certificate, and (iii) both immediately prior and after giving effect to
such termination and release, no Event of Default shall exist or result
therefrom, Administrative Agent shall, and each Lender and the L/C Issuer hereby
irrevocably authorizes and directs Administrative Agent to, execute and deliver
to the applicable Loan Party a termination/release agreement, in form and
substance reasonably satisfactory to Administrative Agent, pursuant to which
Administrative Agent shall terminate the applicable Limited Grantor Security
Agreement and release the Liens granted to it under the applicable Limited
Grantor Security Agreement.
 
(g) Each Lender and the L/C Issuer hereby irrevocably authorize Administrative
Agent, at its option and in its discretion, to enter into any amendment,
modification or waiver with respect to any Limited Grantor Security Agreement.
 
9.13. Secured Cash Management Agreements and Secured Hedge Agreements.  Except
as otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guarantee or any Collateral by virtue of the provisions hereof or of any
Guaranty Agreement or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, Administrative Agent shall not be required to verify the payment of,
or that other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreement and Secured Hedge
Agreements unless Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.
 
9.14. Appointment of Supplemental Administrative Agents.
 
(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction.  It is  recognized that in case of litigation
under this Agreement or any of the other Loan Documents, and in particular in
case of the enforcement of any of the Loan Documents, or in case Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, Administrative Agent is hereby authorized to
appoint an additional individual or institution selected by Administrative Agent
in its sole discretion as a separate trustee, co-trustee, administrative agent,
collateral agent, administrative sub-agent or administrative co-agent (any such
additional individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).
 
(b) In the event that Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and
 
 
101

--------------------------------------------------------------------------------

 
only to the extent, necessary to enable such Supplemental Administrative Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Section
10.04(c) (obligating Borrower to pay Administrative Agent’s expenses and to
indemnify Administrative Agent) that refer to Administrative Agent shall inure
to the benefit of such Supplemental Administrative Agent and all references
therein to Administrative Agent shall be deemed to be references to
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.
 
(c) Should any instrument in writing from Borrower or any other Credit Party be
required by any Supplemental Administrative Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Borrower shall, or shall cause such
Credit Party to, execute, acknowledge and deliver any and all such instruments
promptly upon request by Administrative Agent.  In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by Administrative Agent until the appointment of a new
Supplemental Administrative Agent.
 
ARTICLE X.
 
MISCELLANEOUS
 
10.01. Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by Administrative Agent with the consent of
the Required Lenders) and Borrower or the applicable Loan Party, as the case may
be, and acknowledged by Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:
 
(a) (i) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender; provided, however, in the sole discretion of
Administrative Agent, only a waiver by Administrative Agent shall be required
with respect to immaterial matters or items specified in Section 4.01(b) with
respect to which Borrower has given assurances satisfactory to Administrative
Agent that such items shall be delivered promptly following the Amendment
Effective Date; (ii) without limiting the generality of clause (a)(i) above, in
the case of the initial Credit Extension, waive any condition set forth in
Section 4.02 without the written consent of each Lender; or (iii) without
limiting the generality of clauses (a)(i) and (a)(ii) above, in the case of any
Credit Extension (other than the initial Credit Extension) under the Revolving
Facility, waive any condition set forth in Section 4.02 without the written
consent of the Required Revolving Lenders;
 
(b) extend or increase the Revolving Commitment of any Lender (or reinstate any
Revolving Commitment terminated pursuant to Section 8.02) without the written
consent of such Lender;
 
 
102

--------------------------------------------------------------------------------

 
(c) postpone any date fixed by this Agreement or any other Loan Document for (i)
any payment (including mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender directly effected
thereby or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;
 
(d) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder, or change the form or currency of payment of
any Obligation, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or L/C Fees at the Default Rate;
 
(e) change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of application of any reduction in the Revolving
Commitments or any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.05(b) or 2.06(b),
respectively, in any manner that materially and adversely affects the Lenders
under a Facility without the written consent of (i) if such Facility is the Term
Facility, the Required Term Lenders and (ii) if such Facility is the Revolving
Facility, the Required Revolving Lenders;
 
(f) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;
 
(g)  release any Guarantor from the Guaranty Agreement, except in accordance
with the terms of any Loan Document, without the written consent of each Lender;
 
(h) release the Liens on all or substantially all of the Collateral in any
transaction or series of related transactions, except in accordance with the
terms of any Loan Document, without the written consent of each Lender;
 
(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (A) if such Facility is the Term Facility, the Required Term Lenders and (B)
if such Facility is the Revolving Facility, the Required Revolving Lenders; or
 
(j) permit the assignment or delegation by Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Swing Line
Lender in addition to the Lenders required above, affect the rights or duties of
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by Administrative Agent in addition to the
Lenders required above, affect the rights or duties of
 
 
103

--------------------------------------------------------------------------------

 
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Administrative Agent Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (x) the Revolving Commitment of such Lender may not be
increased or extended without the consent of such Lender (it being understood
that any Revolving Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded from a vote of the Lenders hereunder requiring any
consent of the Lenders) and (y) the principal of such Lender’s Loans shall not
be reduced or forgiven without the consent of such Lender.  Notwithstanding
anything contained above in this Section 10.01 to the contrary, Administrative
Agent may, at its option and in its discretion, enter into any amendment,
modification or waiver with respect to any Limited Grantor Security Agreement,
without the consent or signature of the Lender and L/C Issuer (or any of them).
 
10.02. Notices; Effectiveness; Electronic Communications.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i) if to Borrower, Administrative Agent, the L/C Issuer or Swing Line Lender,
to the address, telecopier or facsimile number, electronic mail address or
telephone number specified for such Person as set forth on Schedule 10.02; and
 
(ii) if to any other Lender, to the address, telecopier or facsimile number,
electronic mail address or telephone number specified for such Person as set
forth on Schedule 10.02.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or the L/C Issuer pursuant to Article II if
such Lender or the L/C Issuer, as applicable has notified Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.  Administrative Agent or Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at
 
 
104

--------------------------------------------------------------------------------

 
the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
ADMINISTRATIVE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY ADMINISTRATIVE AGENT PARTY IN CONNECTION WITH BORROWER
MATERIALS OR THE PLATFORM.  In no event shall Administrative Agent or any of its
Related Parties (collectively, the “Administrative Agent Parties”) have any
liability to Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of Borrower’s or Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Administrative
Agent Party; provided, however, that in no event shall any Administrative Agent
Party have any liability to Borrower, any Lender, the L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).
 
(d) Change of Address, Etc.  Each of Borrower, Administrative Agent, the L/C
Issuer and Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent, the L/C Issuer and Swing Line Lender.  In
addition, each Lender agrees to notify Administrative Agent from time to time to
ensure that Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its securities for purposes of United
States Federal or state securities laws.
 
(e) Reliance by Administrative Agent. L/C Issuer and Lenders.  Administrative
Agent, the L/C Issuer and Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  Borrower shall indemnify Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower.  All telephonic notices to and
other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
 
105

--------------------------------------------------------------------------------

 
10.03. No Waiver; Cumulative Remedies: Enforcement.
 
(a) No failure by any Lender, the L/C Issuer or Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 8.02 for the benefit of all Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a)
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.13), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
 
10.04. Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  Borrower shall pay (i) all reasonable out of pocket
costs expenses incurred by Administrative Agent and its Affiliates (including
the reasonable fees, charges and disbursements of counsel for Administrative
Agent and the Lenders and, if necessary, of local counsel in each foreign
jurisdiction as agreed between Administrative Agent, the Lenders and Borrower),
in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, and any
amendment, modification, consent or waiver of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket costs and expenses incurred by
the L/C Issuer in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iii) all out of
pocket costs and expenses (including the fees, expenses and disbursements of any
auditors, accountants, appraisers, consultants, advisors and agents) incurred by
Administrative Agent in connection with any field exams, audits and/or
appraisals, and (iv) all out of pocket costs and expenses incurred by
Administrative Agent, any Lender or the L/C Issuer (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law and including the fees, charges and disbursements of any
counsel for Administrative Agent, any Lender or the L/C Issuer), and shall pay
all fees and time charges for attorneys who may be employees of Administrative
Agent, any Lender or the L/C Issuer, in each case in connection with the
enforcement or protection of its rights and remedies (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
and/or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
 
106

--------------------------------------------------------------------------------

 
(b) Indemnification by Borrower.  Borrower shall indemnify Administrative Agent
(and any sub-agent thereof), each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee and all fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by Borrower, any Subsidiary of Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, or the consummation of
the transactions contemplated hereby or thereby, or, in the case of
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
Borrower, any Subsidiary of Borrower or any other Credit Party, or any
Environmental Liability related in any way to Borrower, any Subsidiary of
Borrower or any other Credit Party, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding), whether brought by a third party or by
Borrower, any Subsidiary of Borrower or any other Credit Party, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by Borrower or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Borrower or such other Credit Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.
 
(c) Reimbursement by Lenders.  To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under Section 10.04(a) or 10.04(b) to be
paid by it to Administrative Agent (or any sub-agent thereof), the L/C Issuer or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
 
 
107

--------------------------------------------------------------------------------

 
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Revolving Commitments and the
repayment, satisfaction or discharge of all the Obligations and the termination
of this Agreement.
 
10.05. Payments Set Aside.  To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent, the L/C Issuer or any Lender, or
Administrative Agent, the L/C Issuer  or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, the L/C Issuer  or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
 
10.06. Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent,
the L/C Issuer and each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.06(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans (including
for purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
 
 
108

--------------------------------------------------------------------------------

 
(i) Minimum Amounts
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender no minimum amount
need be assigned; and
 
(B) in any case not described in subsection (b)(i)(A) of this Section,  (x) the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Revolving Commitment is not then in
effect, the principal outstanding balance of the Revolving Loans and (y) the
principal outstanding balance of the Term Loans, in each case of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility unless each of Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee  (or to an Eligible Assignee and members of its
Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitment assigned, and any assignment by a Lender pursuant to this Section
10.06(b) must be among the Facilities on a pro rata basis. Notwithstanding the
foregoing in this clause (ii), the immediately preceding sentence shall not
apply to the Swing Line Lender’s  rights and obligations in respect of Swing
Line Loans.
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by Section 10.06(b)(i)(B) and, in addition:
 
(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender;
 
(B) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Revolving Commitment in respect of the Revolving Facility, or an Affiliate of
such Lender or (2) any Term Loan to a Person that is not a Lender or an
Affiliate of a Lender.
 
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
 
 
109

--------------------------------------------------------------------------------

 
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Facility.
 
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500.00; provided, however,
that Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.
 
(v) No Assignment to Borrower.  No such assignment shall be made to Borrower or
any of Borrower’s Affiliates or Subsidiaries.
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 10.06(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).
 
(c) Register.  Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitment of, and
principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and Borrower, Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, the L/C Issuer and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
 
 
110

--------------------------------------------------------------------------------

 
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any  provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such
Participant.  Subject to Section 10.06(e), Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent.  A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g) Deemed Consent of Borrower.  If the consent of Borrower to an assignment to
an assignee is required hereunder (including a consent to an assignment which
does not meet the minimum assignment threshold specified in Section
10.06(b)(i)(B)), Borrower shall be deemed to have given its consent five
Business Days after the date notice thereof has been delivered to Borrower by
the assigning Lender (through Administrative Agent) unless such consent is
expressly refused by Borrower prior to such fifth Business Day.
 
(h) Resignation as L/C Issuer or Swing Line Lender. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Revolving Commitment and Revolving Loans pursuant to Section 10.06(b), Bank of
America may, (i) upon 30 days’ notice to Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to Borrower, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, Borrower shall be entitled to appoint from among Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Revolving Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
 
 
111

--------------------------------------------------------------------------------

 
10.07. Treatment of Certain Information; Confidentiality.  Each of
Administrative Agent, Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, purporting to have jurisdiction over it  (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
or  (ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Administrative Agent, any Lender, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than
Borrower.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of Administrative Agent, the Lenders and the L/C Issuer acknowledges that
(a) the Information may include material non-public information concerning
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.
 
10.08. Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such other Loan Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender or the L/C Issuer or any such
Affiliate, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrower or such other Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  The applicable Lender or the L/C Issuer, as the
case may be, agrees to notify Borrower and Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
 
112

--------------------------------------------------------------------------------

 
10.09. Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to Borrower.  In determining whether the
interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10. Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
Administrative Agent and when Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
10.11. Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12. Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.13. Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
113

--------------------------------------------------------------------------------

 
(b) SUBMISSION TO JURISDICTION.  BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SUBSECTION (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.14. Waiver of Jury Trial.    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.15. Independence of Covenants.
 
  All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.
 
 
114

--------------------------------------------------------------------------------

 
10.16. No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees and acknowledges its
Affiliates’ understanding that that:  (i) (A) the services regarding this
Agreement provided by Administrative Agent are arm’s-length commercial
transactions between Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and Administrative Agent, on the other hand, (B)
each of Borrower and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) Borrower and each other Loan Party is capable of evaluating
and understanding, and understands and accepts, the terms, risks and conditions
of the transactions contemplated hereby and  by the other Loan Documents; (ii)
(A) Administrative Agent  is and has been acting solely as a principal
and,  except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary, for
Borrower, any other Loan Party, or any of their respective Affiliates, or any
other Person and (B) Administrative Agent does not have any obligation to
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transaction contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii)
Administrative Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower, the
other Loan Parties and their respective Affiliates, and Administrative Agent has
no obligation to disclose any of such interests to Borrower or any other Loan
Party, or any of their respective Affiliates.  To the fullest extent permitted
by law, each of Borrower and the other Loan Parties hereby waive and
release,  any claims that it may have against  Administrative Agent with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.
 
10.17. Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
10.18. USA PATRIOT Act Notice.  Each Lender that is subject to the Patriot Act
and Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify each Credit Party in accordance with the Patriot
Act.  Borrower shall, promptly following a request by Administrative Agent or
any Lender, provide all documentation and other information that Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.
 
10.19. Effect of this Agreement on the Original Loan Agreement and the other
Original Loan Documents.
 
(a) On the Amendment Effective Date, this Agreement shall be deemed to amend,
restate and replace the Original Loan Agreement in its entirety.  The parties
hereto acknowledge and agree that this Agreement and the other Loan Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute a novation, payment, reborrowing or termination of the “Obligations”
(as defined in the Original Loan Agreement) as in effect prior to the Amendment
Effective Date.
 
 
115

--------------------------------------------------------------------------------

 
(b) The parties hereto agree that on the Amendment Effective Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto (except as set forth below):
 
(i) Certain Deemed Assignments and Participations under the Original Loan
Documents.  On the Amendment Effective Date, immediately prior to the
effectiveness of this Agreement, the following transactions in this Section
10.19(b)(i) shall be deemed to have occurred automatically, without further
action by any party hereto (except as set forth below):
 
(A) Original Term Loan.  The Original Lender shall be deemed to have irrevocably
assigned, without representation, warranty or recourse of any kind whatsoever
(except as expressly provided in Section 10.19(d)) to each Other Initial Lender,
and each Other Initial Lender shall be deemed to have irrevocably acquired from
the Original Lender, a portion of the principal amount of the Original Term Loan
of the Original Lender outstanding under the Original Loan Agreement on the
Amendment Effective Date (before giving effect to this Agreement) such that,
after giving immediate effect to such deemed assignments, each of the Original
Lender and the Original Initial Lenders shall be deemed to hold, respectively,
an Original Term Loan (each being referred to as an “Original Initial Term
Loan”) in the principal amount set forth opposite its name on Schedule
10.19(b)(i)(A).  On the Amendment Effective Date, after giving immediate effect
to such deemed assignments, the Original Initial Term Loans shall continue as
Term Loans hereunder and shall be deemed to be made hereunder.  Each Other
Initial Lender shall, on the Amendment Effective Date, fund to the Original
Lender the principal amount of the Original Term Loan so assigned to it.
 
(B) Original Revolving Commitment.  The Original Lender shall be deemed to have
irrevocably assigned, without representation, warranty or recourse of any kind
whatsoever (except as expressly provided in Section 10.19(d)), to each Other
Initial Lender, and each Other Initial Lender shall be deemed to have
irrevocably acquired from the Original Lender, a portion of the Original
Revolving Commitment under the Original Loan Agreement such that, after giving
immediate effect to such deemed assignments, each of the Original Lender and the
Original Initial Lenders shall be deemed to hold, respectively, an Original
Revolving Commitment (each being referred to as an “Original Initial Revolving
Commitment”) in the principal amount set forth opposite its name in Part I of
Schedule 10.19(b)(i)(B).  On the Amendment Effective, after giving effect to
such deemed assignments, all the Original Initial Revolving Commitments shall be
deemed continued as and constitute a part of (but not separate from or in
addition to) the Revolving Commitments hereunder.
 
(C) Original Revolving Loans.  The Original Lender shall be deemed to have
irrevocably assigned, without representation, warranty or recourse of any kind
whatsoever (except as expressly provided in Section 10.19(d)), to each Other
Initial Lender, and each Other Initial Lender shall be deemed to have
irrevocably acquired from the Original Lender, a portion of the principal amount
of the Original Revolving Loans of the Original Lender outstanding under the
Original Loan Agreement on the Amendment Effective Date (before giving effect to
this Agreement) such that, after giving immediate effect to such deemed
assignments, each of the Original Lender and the Original Initial Lenders shall
be deemed to hold, respectively, an Original Revolving Loan (each being referred
to as an “Original Initial Revolving Loan”) in the aggregate principal amount
set forth opposite its name in Part II of Schedule 10.19(b)(i)(B).  On the
Amendment Effective Date, after giving immediate effect to such deemed
assignments, the Original Initial Revolving Loans shall continue as Revolving
Loans hereunder and shall be deemed to be made hereunder.  Each Other Initial
Lender shall, on the Amendment Effective Date, fund to the Original Lender the
principal amount of the Original Revolving Loans so assigned to it.
 
 
116

--------------------------------------------------------------------------------

 
(D) Certain Assigned Interest. For avoidance of doubt, in connection with each
assignment made pursuant to Sections 10.19(b)(i)(A), 10.19(b)(i)(B) and
10.19(b)(i)(C), the Original Lender shall also be deemed to have also assigned
to each Other Initial Lender, and each Other Initial Lender shall be deemed to
have irrevocably acquired and assumed from the Original Lender, the Assigned
Interests.
 
As used above, “Assigned Interest” means, with respect to each assignment deemed
made pursuant to Sections 10.19(b)(i)(A), 10.19(b)(i)(B) and 10.19(b)(i)(C) to
each Other Initial Lender, (1) all of the Original Lender’s rights and
obligations in its capacity as a lender under the Original Loan Agreement and
any other Original Loan Documents (other than the Original Security Documents
and the Original Guaranty Agreements) to the extent related to the amount set
forth opposite its name on Schedules 10.19(b)(i)(A) and 10.19(b)(i)(B) and a
percentage interest (which shall be based on such amount to the total amount
shown on such Schedules), of all of such outstanding rights and obligations of
the Original Lender under the term facility and the revolving facility under the
Original Loan Agreement and (2) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Original Lender against any Person, whether known or unknown, arising under or
in connection with the Original Loan Agreement or any other Original Loan
Documents (other than the Original Security Documents and the Original Guaranty
Agreements) or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (1) above in this definition of “Assigned Interest”.
 
(E) Existing Letters of Credit.  For avoidance of doubt, in connection with each
assignment deemed made pursuant to Sections 10.19(b)(i)(B) and 10.19(b)(i)(C),
with respect to the Existing Letters of Credit (as defined in the Original Loan
Agreement) outstanding under the Original Loan Agreement immediately prior to
giving effect to this Agreement, the Original Lender shall be deemed to have
sold to, and each Other Initial Lender shall be deemed to have purchased from
the Original Lender, a risk participation in such Existing Letters of Credit in
an amount of its pro rata share of such Existing Letters of Credit (such pro
rata share to be based on the total amount of the Original Initial Revolving
Commitments shown in Part I of Schedule 10.19(b)(i)(B) represented by such Other
Initial Lender’s Original Initial Revolving Commitment shown in Part I of
Schedule 10.19(b)(i)(B)).  On the Amendment Effective Date, after giving
immediate effect to such deemed assignments, such participations shall continue
hereunder and shall be deemed to be made hereunder.
 
(F) Original Collateral and Original Guaranty Agreements.  Immediately after
giving effect to the assignments deemed made pursuant to Sections
10.19(b)(i)(A), 10.19(b)(i)(B) 10.19(b)(i)(C), the Original Lender shall have
been deemed to (1) hold the Liens on the Original Collateral granted to the
Original Lender under the applicable Original Loan Documents for itself and on
behalf of the Other Initial Lenders and (2) hold the benefit of the Guarantee of
the applicable Loan Parties under the Original Guaranty Agreements for itself
and on behalf of the Other Initial Lenders.
 
(ii) Existing Letters of Credit.  The Existing Letters of Credit, which were
outstanding under the Original Loan Agreement shall continue as Letters of
Credit under this Agreement.
 
 
117

--------------------------------------------------------------------------------

 
(iii) Certain Outstanding Original Obligations.  The Original Obligations that
remain unpaid and outstanding as of the Amendment Effective Date (other than the
Original Term Loan and the Original Revolving Loans) shall continue to exist
under and be evidenced by this Agreement and the other Loan Documents.
 
(iv) Original Collateral and Original Guaranty Agreements.  (A) The Original
Collateral, the Original Security Documents and the Original Guaranty Agreements
shall continue to secure, guarantee or otherwise support the Original
Obligations as well as the Secured Obligations, in each case on and subject to
the terms and conditions set forth herein and in the other Loan Documents; and
(B) the Original Lender will be deemed to have assigned all of its rights, title
and interests under the Original Security Documents and the Original Guaranty
Agreements (including, without limitation, the Liens granted to it thereunder)
to Administrative Agent for the benefit of the Secured Parties.
 
(c) For avoidance of doubt, on the Amendment Date, without giving effect to any
new borrowings of Revolving Loans on such date and after giving immediate effect
to the continuation of the Original Initial Term Loans and the Original Initial
Revolving Loans as contemplated by Sections 10.19(b)(i)(A) and 10.19(b)(i)(C),
the Outstanding Amount of all Term Loans and the Outstanding Amount of all
Revolving Loans in each case is set forth in Schedule 10.19(c).
 
(d) As between the Original Lender and each Other Initial Lender only and not
any other party, the Original Lender represents and warrants to such Other
Initial Lender on the  Amendment Effective Date that, as of the Amendment
Effective Date (but immediately before giving effect to this Agreement and to
the deemed assignments contemplated in Sections 10.19(b)(i)(A), 10.19(b)(i)(B)
and 10.19(b)(i)(C)), with respect to the portion of the Original Term Loan, the
portion of the Original Revolving Commitment, the portion of the Original
Revolving Loan and the related Assigned Interests that are to be deemed assigned
to such Other Initial Lender pursuant to Sections 10.19(b)(i)(A), 10.19(b)(i)(B)
and 10.19(b)(i)(C) (collectively, the “Facility Assigned Interest”), the
Original Lender is the legal and beneficial owner of such Facility Assigned
Interest and such Facility Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim.
 
(e) In connection with the Original Loan Agreement, Borrower had issued to the
Original Lender a New Term Note, dated August 8, 2007, in the original principal
amount of $25.0 million (the “Original Term Note”), which represents the
Original Term Loan.   The parties acknowledge and agree that the Original Term
Note will be amended, restated and replaced by three separate Term Notes.  Such
Term Notes shall be issued by Borrower on the Amendment Effective Date, dated
the Amendment Effective Date and made in favor of Webster Bank, N.A. (as an
Other Initial Lender), TD Bank, N.A. (as an Other Initial Lender) and the
Original Lender, respectively, in the respective principal amount set forth
opposite such Lender’s name on Schedule 10.19(b)(i)(A), which principal amount
represents such Lender’s respective Term Loan hereunder on the Amendment
Effective Date after giving effect to the assignments contemplated in Section
10.19(b)(i)(A) and this Agreement (such Term Notes are collectively referred to
as the “Initial Term Notes”).  Borrower acknowledges, agrees and understands
that all of the Initial Term Notes are given in replacement of and in
substitution for, but not in payment of, the Original Term Note.  Further, (a)
the obligations of Borrower as evidenced by the Original Term Note shall
continue to exist under and be evidenced by the Initial Term Notes and the other
Loan Documents on the terms set forth therein and herein and (b) nothing
contained herein or in any other Loan Document shall be construed to extinguish,
release, or discharge, or constitute, create, or effect a novation of, or an
agreement to extinguish, the obligations of Borrower with respect to the
indebtedness originally described in the Original Term Note.
 
 
118

--------------------------------------------------------------------------------

 
(f) In connection with the Original Loan Agreement, Borrower had issued to the
Original Lender an Amended and Restated Revolving Credit Note, dated August 8,
2007, in the original principal amount of $10.0 million (the “Original Revolving
Note”), which represents the Original Revolving Commitment, including the
Original Revolving Loans.  The parties acknowledge and agree that the Original
Revolving Note will be amend, restated and replaced by three separate Revolving
Notes.  Such Revolving Notes shall be issued by Borrower on the Amendment
Effective Date, dated the Amendment Effective Date and made in favor of Webster
Bank, N.A. (as an Other Initial Lender), TD Bank, N.A. (as an Other Initial
Lender) and the Original Lender, respectively, in the respective principal
amount set forth opposite such Lender’s name on Schedule 2.01, which principal
amount represents such Lender’s respective Revolving Commitment hereunder on the
Amendment Effective Date after giving effect to the assignments contemplated in
Sections 10.19(b)(i)(A) and this Agreement (such Revolving Notes are
collectively referred to as the “Initial Revolving Notes”).  Borrower
acknowledges, agrees and understands that all of the Initial Revolving Notes are
given in replacement of and in substitution for, but not in payment of, the
Original Revolving Note.  Further, (a) the obligations of Borrower as evidenced
by the Original Revolving Note shall continue to exist under and be evidenced by
the Initial Revolving Notes and the other Loan Documents on the terms set forth
therein and herein and (b) nothing contained herein or in any other Loan
Document shall be construed to extinguish, release, or discharge, or constitute,
create, or effect a novation of, or an agreement to extinguish, the obligations
of Borrower with respect to the indebtedness originally described in the
Original Revolving Note.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 



HF 5480670v.16 #06404/0135
 
119

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
INTEGRAMED AMERICA, INC.




By:        /s/John W. Hlywak, Jr.                     
                                       
Name:        John W. Hlywak, Jr.
Title:          Executive Vice President and CFO




BANK OF AMERICA, N.A.,
  as Administrative Agent




By:        /s/Angelo M. Martorana                      
Name:        Angelo M. Martorana
Title:          Assistant Vice President




BANK OF AMERICA, N.A.,
  as L/C Issuer and as Swing Line Lender




By:        /s/Steven J. Melicharek                                             
Name:        Steven J. Melicharek
Title:          Senior Vice President










































[Signature Page to Third Amended and Restated Loan Agreement]

 


HF 5480670v.16 #06404/0135
 
1

--------------------------------------------------------------------------------

 



BANK OF AMERICA, N.A., as a Lender






By:           /s/Steven J. Melicharek                            
Name:           Steven J. Melicharek
Title:             Senior Vice President






 
TD BANK, N.A., as a Lender







By:            /s/Emily Alfieri-Weinberg                        
Name:            Emily Alfieri-Weinberg
Title:              Commerical Loan Officer






WEBSTER BANK, N.A., as a Lender




By:             /s/Martin H. Anderson                              
Name:             Martin H. Anderson
Title:               Vice President


 


 


 


 


 


 


 


 


 


 


 
[Signature Page to Third Amended and Restated Loan Agreement]

F-1
Form of Administrative Questionnaire
HF 5480670v.16 #06404/0135
 
 
 
